Exhibit 10.2

Execution Version

 

 

 

CREDIT AGREEMENT

dated as of

December 23, 2015

among

WILLIAMS PARTNERS L.P.

as Borrower

The Lenders Party Hereto

and

BARCLAYS BANK PLC,

as Administrative Agent

and

BARCLAYS BANK PLC,

as a Joint Lead Arranger

and

The Bank of Nova Scotia,

and

TD SECURITIES (USA) LLC,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I DEFINITIONS AND ACCOUNTING TERMS      1     
Section 1.01   Defined Terms      1      Section 1.02   Classification of Loans
and Borrowings      25      Section 1.03   Terms Generally      25      Section
1.04   Accounting Terms; GAAP      25    ARTICLE II THE CREDITS      25     
Section 2.01   Commitments      25      Section 2.02   Loans and Borrowings     
25      Section 2.03   Requests for Borrowings      26      Section 2.04  
[Reserved]      26      Section 2.05   [Reserved]      27      Section 2.06  
[Reserved]      27      Section 2.07   Funding of Borrowings      27     
Section 2.08   Interest Elections      27      Section 2.09   Reduction and
Termination of Commitments      28      Section 2.10   Repayment of Loans;
Evidence of Debt      29      Section 2.11   Prepayment of Loans      29     
Section 2.12   Fees      30      Section 2.13   Interest      30      Section
2.14   Alternate Rate of Interest      31      Section 2.15   Increased Costs   
  32      Section 2.16   Break Funding Payments      33      Section 2.17  
Taxes      33      Section 2.18   Payments Generally; Pro Rata Treatment;
Sharing of Set-offs      37      Section 2.19   Mitigation Obligations;
Replacement of Term Lenders      38    ARTICLE III REPRESENTATIONS AND
WARRANTIES      39      Section 3.01   Organization; Powers      40      Section
3.02   Authorization; Enforceability      40      Section 3.03   Governmental
Approvals; No Conflicts      40      Section 3.04   Financial Condition      40
     Section 3.05   Litigation      40      Section 3.06   Environmental Matters
     41      Section 3.07   Disclosure      41      Section 3.08   Solvency     
41      Section 3.09   ERISA      41      Section 3.10   Investment Company
Status      42      Section 3.11   Margin Securities      42      Section 3.12  
Sanctions; Anti-Corruption; Money Laundering and Counter-Terrorist Financing
Laws      42    ARTICLE IV CONDITIONS      43   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     Section 4.01   Effective Date      43      Section 4.02  
Advance Date      44    ARTICLE V AFFIRMATIVE COVENANTS      44      Section
5.01   Financial Statements and Other Information      44      Section 5.02  
Notices of Material Events      45      Section 5.03   Existence; Conduct of
Business      46      Section 5.04   Payment of Obligations      47      Section
5.05   Maintenance of Properties; Insurance      47      Section 5.06   Books
and Records; Inspection Rights      47      Section 5.07   Compliance with Laws
     47      Section 5.08   Use of Proceeds      47      Section 5.09  
Potential Subsidiary Guarantors      47    ARTICLE VI NEGATIVE COVENANTS      48
     Section 6.01   Liens      48      Section 6.02   Fundamental Changes     
48      Section 6.03   Restricted Payments      49      Section 6.04  
Restrictive Agreements      49      Section 6.05   Affiliate Transactions     
50      Section 6.06   Change in Nature of Businesses      51      Section 6.07
  Financial Condition Covenants      51    ARTICLE VII EVENTS OF DEFAULT      51
   ARTICLE VIII THE ADMINISTRATIVE AGENT      54      Section 8.01   Appointment
and Authority      54      Section 8.02   Administrative Agent Individually     
55      Section 8.03   Duties of Administrative Agent; Exculpatory Provisions   
  56      Section 8.04   Reliance by Administrative Agent      57      Section
8.05   Delegation of Duties      57      Section 8.06   Resignation of
Administrative Agent      57      Section 8.07   Non-Reliance on Administrative
Agent and Other Term Lenders      58    ARTICLE IX MISCELLANEOUS      59     
Section 9.01   Notices      59      Section 9.02   Posting of Approved
Electronic Communications      60      Section 9.03   Waivers; Amendments     
61      Section 9.04   Expenses; Indemnity; Damage Waiver      62      Section
9.05   Successors and Assigns      64      Section 9.06   Survival      67   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page     Section 9.07   Counterparts; Integration; Effectiveness   
  67      Section 9.08   Severability      67      Section 9.09   Right of
Setoff      67      Section 9.10   Governing Law; Jurisdiction; Consent to
Service of Process      68      Section 9.11   WAIVER OF JURY TRIAL      68     
Section 9.12   Headings      69      Section 9.13   Confidentiality      69     
Section 9.14   Treatment of Information      69      Section 9.15   Interest
Rate Limitation      71      Section 9.16   No Waiver; Remedies      72     
Section 9.17   Liability of General Partner      72      Section 9.18   USA
Patriot Act Notice      72      Section 9.19   No Advisory or Fiduciary
Responsibility      72      Section 9.20   GP Buy-in.      73   

 

SCHEDULES: Schedule 2.01      -      Applicable Percentages and Commitments of
Term Lenders Schedule 6.04      -      Restrictive Agreements

 

EXHIBITS: Exhibit A      -      Form of Assignment and Acceptance Exhibit B   
  -      Form of Borrowing Request Exhibit C      -      Form of Interest
Election Request Exhibit D      -      Form of Compliance Certificate Exhibit E
     -      Form of Note Exhibit F      -      Form of U.S. Tax Compliance
Certificate

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement dated as of December 23, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), is among
WILLIAMS PARTNERS L.P., a Delaware limited partnership (“WPZ” or “Borrower”) the
LENDERS party hereto, and BARCLAYS BANK PLC, as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or
Loans, in the case of a Borrowing, which bear interest at a rate determined by
reference to the Alternate Base Rate.

“Activities” has the meaning specified in Section 8.02(b).

“ACMP Merger” means the transactions contemplated by the Agreement and Plan of
Merger dated as of October 24, 2014, by and among Access Midstream Partners,
L.P., a Delaware limited partnership, Access Midstream Partners GP, L.L.C., VHMS
LLC, Williams Partners L.P. and Williams Partners GP LLC.

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Date” means each date on which each of the conditions set forth in
Section 4.02 has been satisfied (or waived in accordance with Section 9.03).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the LIBO Rate for a one month
Interest Period that begins on such day (and if such day is not a Business Day,
the immediately preceding Business Day) plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Term Lender, the percentage
identified as its Applicable Percentage opposite such Term Lender’s name on
Schedule 2.01 hereto, as such percentage may be modified by assignment in
accordance with Section 9.05 hereof.

“Applicable Rate” means with respect to (a) the Loans made to the Borrower, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
for Loans comprising Eurodollar Borrowings or “ABR Spread” for Loans comprising
ABR Borrowings, as the case may be, based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt for the Borrower or
(b) with respect to the commitment fees payable hereunder, the rate per annum
set forth below under the caption “Commitment Rate” based upon the ratings by
Moody’s and S&P, respectively, applicable on such date to the Index Debt for the
Borrower

 

Index Debt Ratings:

(S&P/Moody’s)

   Eurodollar
Spread     ABR Spread     Commitment
Rate  

Category 1 ³ BBB+ / Baa1

     1.125 %      0.125 %      0.125 % 

Category 2 BBB / Baa2

     1.250 %      0.250 %      0.175 % 

Category 3 BBB- / Baa3

     1.500 %      0.500 %      0.200 % 

Category 4 BB+ / Ba1

     1.625 %      0.625 %      0.275 % 

Category 5 £ BB / Ba2

     1.750 %      0.750 %      0.300 % 

For purposes of the foregoing (i) if only one of Moody’s and S&P shall have in
effect a rating for the Index Debt, then the other rating agency shall be deemed
to have established a rating in the same Category as such agency; (ii) if each
of Moody’s and S&P shall have in effect a rating for the Index Debt, and such
ratings shall fall within different Categories, the Applicable Rate shall be
based on (A) if the difference is one Category, the higher of the two ratings,
and (B) if the difference is more than one Category, the rating one Category
below the higher of the two ratings; and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If neither Moody’s nor S&P shall have in effect a rating for the Index
Debt, then the ratings for the Index Debt shall be deemed to fall within
Category 5. If the rating system of Moody’s or S&P shall change, or if any such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

2



--------------------------------------------------------------------------------

“Approved Electronic Communications” means each Communication that the Borrower
is obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material.

“Approved Electronic Platform” has the meaning specified in Section 9.02.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.

“Attributable Obligation” of any Person means, with respect to any Sale and
Leaseback Transaction of such Person as of any particular time, the present
value at such time discounted at the rate of interest implicit in the terms of
the lease of the obligations of the lessee under such lease for net rental
payments during the remaining term of the lease (including any period for which
such lease has been extended or may, at the option of such Person only, be
extended).

“Availability Period” means the period from and including the Effective Date to
but excluding the earliest of (x) the date that is ninety (90) days after the
Effective Date, (y) the date on which all of the Commitments have been
terminated or reduced to zero in accordance with this Agreement and (z) the
third Advance Date.

“Bankruptcy Code” means Title 11 of the United States Code, as now or hereafter
in effect, or any successor thereto.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” have correlative meanings.

“Borrower” has the meaning specified in the first paragraph hereof.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, and being in the form of attached Exhibit B.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of real or personal property, or a
combination thereof, which obligations are required under GAAP to be classified
and accounted for as capital leases on a balance sheet of such Person, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP; provided that (a) any lease that was treated as an
operating lease under GAAP at the time it was entered into that later becomes a
capital lease as a result of a change in GAAP during the life of such lease,
including any renewals, and (b) any lease entered into after the date of this
Agreement that would have been considered an operating lease under the
provisions of GAAP in effect as of December 31, 2014, in each case, shall be
treated as an operating lease for all purposes under this Agreement.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Change in Control” means the occurrence of any of the following:

(a) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the General Partner to any “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), other than Williams or one of its other Subsidiaries;

(b) the adoption of a plan relating to the liquidation or dissolution of WPZ or
the General Partner;

(c) any Person other than the Permitted Holders becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the Voting Stock of the General
Partner; or

(d) the first day on which a majority of the members of the Board of Directors
of the General Partner are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of, and compliance by the relevant
Lender with, any request, guideline or directive (whether or not having the
force of law) by any

 

4



--------------------------------------------------------------------------------

Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, with respect to any Term Lender that is a party to this
Agreement on each Advance Date, the commitment of such Term Lender to make Loans
on such Advance Date in the aggregate amount set forth for such Term Lender
opposite its name on Schedule 2.01, as reduced in accordance with
Section 2.09(a). The aggregate amount of the Commitments as of the Effective
Date is $850,000,000.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, the Borrower or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Consolidated EBITDA” means, for any period (without duplication) and for any
Person, consolidated net income of such Person and its consolidated Subsidiaries
for such period, plus (a) each of the following to the extent deducted in
determining such consolidated net income (i) all Consolidated Interest Expense,
(ii) all income Taxes and franchise Taxes of such Person and its consolidated
Subsidiaries for such period, (iii) all depreciation, depletion and amortization
(including amortization of goodwill and debt issuance costs) of such Person and
its consolidated Subsidiaries for such period, (iv) any other non-cash charges
or losses of such Person and its consolidated Subsidiaries for such period,
including asset impairments, write-downs or write-offs, (v) the amount of
charges, fees or expenses associated with any debt, including in connection with
the repurchase or repayment thereof, including any premium and acceleration of
fees or discounts and other expenses and (vi) extraordinary or non-recurring
losses, plus (b) the amount of cash dividends actually received during such
period by such Person on a consolidated basis from unconsolidated Subsidiaries
of such Person or other Persons (provided that any such cash dividends actually
received within thirty days after the last day of any fiscal quarter
attributable to operations during such prior fiscal quarter shall be deemed to
have been received during such prior fiscal quarter and not in the fiscal
quarter actually received) minus (c) each of the following (i) all non-cash
items of income or gain of such Person and its consolidated Subsidiaries which
were included in determining such consolidated net income for such period,
(ii) any cash payments made during such period in respect of items described in
clause (a)(iv) above subsequent to the fiscal quarter in which the relevant
non-cash charges or losses were reflected as a charge in determining
consolidated net income hereunder, (iii) equity earnings from unconsolidated
Subsidiaries of such Person and (iv) extraordinary or non-recurring gains.
Consolidated EBITDA shall be subject to the adjustments set forth in the
following clauses (A) and (B) for all purposes under this Agreement:

 

5



--------------------------------------------------------------------------------

(A) If, during the four fiscal quarter period ending on the date for which
Consolidated EBITDA is determined, such Person, any Subsidiary of such Person or
any entity with respect to which such Person holds an equity method investment
shall have made any acquisition of assets, shall have consolidated or merged
with or into any Person, or shall have made an acquisition of any Person,
Consolidated EBITDA may, at such Person’s option, be calculated giving pro forma
effect thereto, without duplication, as if the acquisition, consolidation or
merger had occurred on the first day of such period. Such pro forma effect shall
be determined in good faith by a Financial Officer of such Person.

(B) Consolidated EBITDA shall be increased by the amount of any applicable
Material Project EBITDA Adjustments applicable to such period.

“Consolidated Indebtedness” means, with respect to any Person, the Indebtedness
of such Person and its consolidated Subsidiaries determined on a consolidated
basis as of such date; provided that “Consolidated Indebtedness” with respect to
WPZ as of December 31, 2014 shall be increased by the amount of Consolidated
Indebtedness of Pre-Merger WPZ as of such date.

“Consolidated Interest Expense” means, for any period, for any Person, all
interest paid or accrued during such period by such Person and its consolidated
Subsidiaries on, and all fees and related charges in respect of, Consolidated
Indebtedness which was deducted in determining consolidated net income during
such period.

“Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of consolidated assets of WPZ and its Subsidiaries after deducting
therefrom: (a) all current liabilities (excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt); and
(b) the value (net of any applicable reserves and accumulated amortization) of
all goodwill, trade names, trademarks, patents and other like intangible assets,
all as set forth, or on a pro forma basis would be set forth, on the
consolidated balance sheet of WPZ and its Subsidiaries for the most recently
completed fiscal quarter, prepared in accordance with GAAP.

“Consolidated Net Worth” means as to any Person, at any date of determination,
the sum of (a) preferred stock (if any), (b) an amount equal to the face amount
of outstanding Hybrid Securities not in excess of 15% of Consolidated Total
Capitalization, (c) par value of common stock, (d) capital in excess of par
value of common stock, (e) partners’ capital or equity, and (f) retained
earnings, less treasury stock (if any), of such Person, all as determined on a
consolidated basis.

“Consolidated Total Capitalization” means as to any Person, the sum of
(a) Consolidated Indebtedness and (b) such Person’s Consolidated Net Worth.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the General Partner who:

(a) was a member of such Board of Directors on the date of this Agreement; or

 

6



--------------------------------------------------------------------------------

(b) was nominated for election or elected to such Board of Directors with the
approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Term Lender at any time, the
outstanding principal amount of such Term Lender’s Loans or, if no portion of
the Loans is outstanding, the Applicable Percentage of such Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, at any time, a Term Lender as to which the
Administrative Agent has notified WPZ that (a) such Term Lender has failed for
three or more Business Days to comply with its obligations under this Agreement
to make a Loan, except for such failure being contested in good faith by
appropriate proceedings (each a “funding obligation”), (b) such Term Lender has
notified the Administrative Agent, or has stated publicly, that it will not
comply with any such funding obligation hereunder or generally under other
agreements in which it extends credit, (c) such Term Lender has, for three or
more Business Days, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent or the Borrower, that
it will comply with its funding obligations hereunder (provided that such Term
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Term Lender; provided, that (i) if a Term Lender would be a
“Defaulting Lender” solely by reason of events relating to the Parent Company of
such Term Lender or solely because a Governmental Authority has been appointed
as receiver, conservator, trustee or custodian for such Term Lender, in each
case as described in clause (d) above, the Administrative Agent may, in its
discretion, determine that such Term Lender is not a “Defaulting Lender” if and
for so long as the Administrative Agent is satisfied that such Term Lender will
continue to perform its funding obligations hereunder, (ii) the Administrative
Agent may, by notice to the Borrower and the Term Lenders, declare that a
Defaulting Lender is no longer a “Defaulting Lender” if the Administrative Agent
determines, in its discretion, that the circumstances that resulted in such Term
Lender becoming a “Defaulting Lender” no longer apply and (iii) a Term Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of Voting Stock or any other Equity Interest in such Term Lender or
a Parent Company thereof or the exercise of any voting rights in connection
therewith by a Governmental Authority or an instrumentality thereof. Any
determination that a Term Lender is a Defaulting Lender under clauses
(a) through (d) above will be made by the Administrative Agent in its sole
discretion acting in good faith. The Administrative Agent will promptly send to
all parties hereto a copy of any notice to WPZ provided for in this definition.
For avoidance of doubt an assignee of a Defaulting Lender shall not be deemed to
be a Defaulting Lender solely by virtue of the fact that it is an assignee of a
Defaulting Lender.

“Discovery” means Discovery Producer Services LLC, a Delaware limited liability
company, and its successors and assigns.

 

7



--------------------------------------------------------------------------------

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which each of the conditions set forth in
Section 4.01 has been satisfied (or waived in accordance with Section 9.03),
specified in the notice referred to in the last sentence of Section 4.01.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing, WPZ (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include WPZ or any of WPZ’s Affiliates.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

“Equity Interest” means shares of the Capital Stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate”, as to any applicable Person, means any trade or business
(whether or not incorporated) that, together with WPZ, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA (other than a “reportable event” not subject to the provision for 30-day
notice to the PBGC or a “reportable event” as such term is described in
Section 4043(c)(3) of ERISA) or the regulations issued thereunder with respect
to a Plan (other than an event for which the 30-day notice period is waived)
which could reasonably be expected to result in a termination of, or the
appointment of a trustee to administer, a Plan; (b) the existence with respect
to any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by WPZ or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by WPZ or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by WPZ or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA;
or (g) the receipt by WPZ or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from WPZ or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to

 

8



--------------------------------------------------------------------------------

be, insolvent or in reorganization, within the meaning of Title IV of ERISA,
other than (in the case of clauses (a) through (f) of this definition) where the
matters described in such clauses, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

“ETE Contribution” means the “Contribution” as defined in the Agreement and Plan
of Merger dated as of September 28, 2015, as amended, as described in the filing
by Williams on Form 8-K dated September 29, 2015.

“ETE Merger” means the “Merger” as defined in the Agreement and Plan of Merger
dated as of September 28, 2015, as amended, as described in the filing by
Williams on Form 8-K dated September 29, 2015.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System of the United States of
America, as in effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBO Rate.

“Eurodollar Rate Reserve Percentage” of any Term Lender for any Interest Period
for each Eurodollar Borrowing means the reserve percentage applicable during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System of the United States of America for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Term Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deduct from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office, or,
in the case of any Term Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Term Lender (other
than an assignee pursuant to a request by the Borrower under Section 2.19(b)),
any U.S. Federal withholding Tax that is imposed on amounts payable to such Term
Lender at the time such Term Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Term Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding Tax pursuant to Section 2.17(a), (c) any U.S.
Federal withholding Tax that is attributable to such Term Lender’s failure to
comply with Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed
by FATCA.

 

9



--------------------------------------------------------------------------------

“Existing Credit Agreement” means the Second Amended & Restated Credit Agreement
dated as of February 2, 2015 among WPZ, NWP, TGPL, the lenders party thereto and
Citibank, N.A., as administrative agent, as amended.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect thereto, any law, regulations, or other official guidance
enacted in a non-U.S. jurisdiction relating to an intergovernmental agreement
related thereto, and any agreements entered into pursuant to Section 1471(b)(1)
of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate.

“Fee Letter” means the letter agreement dated as of December 23, 2015 between
WPZ and Barclays Bank PLC.

“Financial Officer” means (a) with respect to WPZ, the chief financial officer,
principal accounting officer, treasurer or controller of the General Partner and
(b) with respect to any other Person, the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller of such Person
or the governing body of such Person.

“Financing Transaction” means, with respect to any Person (a) any prepaid
forward sale of oil, gas or minerals by such Person (other than gas balancing
arrangements in the ordinary course of business), that is intended primarily as
a borrowing of funds, excluding volumetric production payments and (b) any
interest rate, currency, commodity or other swap, collar, cap, option or other
derivative that is intended primarily as a borrowing of funds (excluding
interest rate, currency, commodity or other swaps, collars, caps, options or
other derivatives to hedge against risks for non-speculative purposes), with the
amount of the obligations of such Person thereunder being the net obligations of
such Person thereunder.

“Foreign Lender” means any Term Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States of
America.

“General Partner” means the general partner of WPZ (including any permitted
successors and assigns under the Partnership Agreement).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency,

 

10



--------------------------------------------------------------------------------

authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” means each of (a) the Subsidiaries of WPZ that execute a Guaranty
in accordance with Section 5.09 hereof and (b) the respective successors of such
Subsidiaries, in each case until such time as any such Subsidiary shall be
released and relieved of its obligations pursuant to Section 5.09 hereof.

“Guaranty” means a guaranty executed by any Guarantor in favor of the
Administrative Agent and the Lenders in form and substance reasonably agreed to
between WPZ and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case regulated pursuant to any
Environmental Law.

“Hedging Agreement” means a financial instrument or security which is used as a
cash flow or fair value hedge to manage the risk associated with a change in
interest rates, foreign currency exchange rates or commodity prices.

“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a tenor of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (a) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by WPZ or
any of its Subsidiaries, (b) that have been formed for the purpose of issuing
hybrid securities or deferrable interest subordinated debt, and
(c) substantially all the assets of which consist of (i) subordinated debt of
WPZ or a Subsidiary of WPZ, and (ii) payments made from time to time on the
subordinated debt.

“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired by the Borrower or any of its Subsidiaries in any
and all oil, gas and other liquid or gaseous hydrocarbon properties and
interests, including without limitation, mineral fee or lease interests,
production sharing agreements, concession agreements, license agreements,
service agreements, risk service agreements or similar Hydrocarbon interests
granted by an appropriate Governmental Authority, farmout, overriding royalty
and royalty interests, net profit interests, oil payments, production payment
interests and similar interests in Hydrocarbons, including any reserved or
residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casing head gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom, including, without limitation, kerosene, liquefied
petroleum gas, refined lubricating oils, diesel fuel, drip gasoline, natural
gasoline, helium, sulfur and all other minerals.

 

11



--------------------------------------------------------------------------------

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than surety, performance and guaranty bonds), (c) all obligations of such Person
for the deferred purchase price of property or services (other than trade
payables), which obligation is, individually, in excess of $100,000,000, (d) all
Capital Lease Obligations of such Person, (e) all obligations of such Person
under any Financing Transaction, (f) all Attributable Obligations of such Person
with respect to any Sale and Leaseback Transaction, and (g) all obligations of
such Person under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, Indebtedness or obligations of others of the kinds
referred to in clauses (a) through (f) of this definition; provided that
Indebtedness shall not include (1) Non-Recourse Debt, (2) Performance
Guaranties, (3) monetary obligations or guaranties of monetary obligations of
Persons as lessee under leases (other than, to the extent provided hereinabove,
Attributable Obligations) that are, in accordance with GAAP, recorded as
operating leases, (4) any obligations of such Person under volumetric production
payment arrangements, (5) International Debt and (6) guarantees by such Person
of obligations of others which are not obligations described in clauses
(a) through (f) of this definition, and provided further that where any such
indebtedness or obligation of such Person is made jointly, or jointly and
severally, with any third party or parties other than any Subsidiary of such
Person, the amount thereof for the purpose of this definition only shall be the
pro rata portion thereof payable by such Person, so long as such third party or
parties have not defaulted on its or their joint and several portions thereof
and can reasonably be expected to perform its or their obligations thereunder.
For the avoidance of doubt, “Indebtedness” of a Person in respect of letters of
credit shall include, without duplication, only the principal amount of the
unreimbursed obligations of such Person in respect of such letters of credit
that have been drawn upon by the beneficiaries to the extent of the amount
drawn, and shall include no other obligations in respect of such letters of
credit.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Index Debt” means, as to any Person, senior, unsecured, non-credit enhanced
Indebtedness of such Person.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, and being in the form of
attached Exhibit C.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last Business Day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three (3) months’ duration, each
day that occurs an integral multiple of three (3) months after the first day of
such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available to all of the Term Lenders, 12 months thereafter, as

 

12



--------------------------------------------------------------------------------

the Borrower may elect; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes of this definition, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“International Debt” means the Indebtedness of any International Subsidiary.

“International Subsidiary” means any subsidiary of WPZ that is not incorporated
or organized under the laws of the United States of America, any State thereof
or the District of Columbia.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan, and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Lender Appointment Period” has the meaning assigned in Section 8.06.

“Lender Insolvency Event” means that (a) a Term Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Term Lender or its
Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
intervenor or sequestrator or the like has been appointed for such Term Lender
or its Parent Company, or such Term Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

“LIBO Rate” means for any Interest Period as to any Eurodollar Borrowing,
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest Period, or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of

 

13



--------------------------------------------------------------------------------

such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is below zero, the LIBO Rate will be deemed to be zero.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset.

“Loans” means the loans made by the Term Lenders to the Borrower pursuant to
this Agreement.

“Loan Documents” means this Agreement, each Note, the Fee Letter, the Guaranties
and all other agreements, certificates, documents, instruments and writings at
any time delivered in connection herewith or therewith (exclusive of term sheets
and commitment letters).

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, or properties of WPZ and its Subsidiaries, taken as a
whole, provided however, (i) a downgrade by S&P and/or Moody’s of their
respective rating of Index Debt of the Borrower shall not, in and of itself, be
deemed to be a Material Adverse Effect, and (ii) the fact that WPZ is unable to
borrow in the commercial paper market shall not, in and of itself, be deemed to
be a Material Adverse Effect; but for purposes of clarity in interpreting the
foregoing clauses (i) and (ii), it is agreed that the event(s), change(s),
circumstance(s) or condition(s) that causes such downgrade (or an announcement
of a potential downgrade or a review for possible ratings change) of the rating
of Index Debt of the Borrower or that causes such inability of WPZ to borrow in
the commercial paper market, and the effect or change caused by such downgrade
(or an announcement of a potential downgrade or a review for possible ratings
change) of the rating of Index Debt of the Borrower or by such inability to
borrow, will be considered in determining whether there has been a Material
Adverse Effect; or (b) the ability of WPZ and the Guarantors, if any, to perform
their obligations, taken as a whole, under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.

“Material Indebtedness” means, with respect to the Borrower, Indebtedness (other
than the Loans), of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000.

“Material Project” means, for any Person, the construction or expansion of any
capital project of such Person or any of its Subsidiaries or any entity with
respect to which it holds an equity method investment, the aggregate capital
cost of which exceeds $10,000,000.

“Material Project EBITDA Adjustments” shall mean, for any Person, with respect
to each Material Project of such Person:

(A) prior to the Commercial Operation Date of a Material Project (but including
the fiscal quarter in which such Commercial Operation Date occurs), a percentage
(based on the then-current completion percentage of such Material Project) of an
amount to be approved by the Administrative Agent as the projected Consolidated
EBITDA of such Person and its Subsidiaries attributable to such

 

14



--------------------------------------------------------------------------------

Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
reasonably deemed appropriate by Administrative Agent), which may, at such
Person’s option, be added to actual Consolidated EBITDA for such Person and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of such Person and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of such Person and its Subsidiaries attributable
to such Material Project (determined in the same manner as set forth in clause
(A) above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at such Person’s option, be added to
actual Consolidated EBITDA for such Person and its Subsidiaries for such fiscal
quarters.

Notwithstanding the foregoing:

(ii) no such additions shall be allowed with respect to any Material Project
unless:

(a) not later than 30 days prior to the delivery of any certificate required by
the terms and provisions of Section 5.01(c) to the extent Material Project
EBITDA Adjustments will be made to Consolidated EBITDA in determining compliance
with Section 6.07(a), such Person shall have delivered to the Administrative
Agent a written request for Material Project EBITDA Adjustments setting forth
(i) the scheduled Commercial Operation Date for such Material Project, (ii) pro
forma projections of Consolidated EBITDA attributable to such Material Project,
(iii) information, as applicable, regarding (A) customer contracts relating to
such Material Project (or negotiated settlements in connection with such
Material Project), (B) the creditworthiness of the other parties to such
contracts or settlements, as the case may be, (C) projected revenues from such
contracts or settlements, as the case may be, (D) projected capital costs and
expenses, and (E) commodity price assumptions, and (iv) such other information
previously requested by the Administrative Agent which it reasonably deemed
necessary to approve such Material Project EBITDA Adjustments, and

 

15



--------------------------------------------------------------------------------

(b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and

(iii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA of such
Person and its Subsidiaries for such period (which total actual Consolidated
EBITDA shall be determined without including any Material Project EBITDA
Adjustments).

Any Material Project EBITDA Adjustment with respect to any Material Project of
an entity with respect to which such Person holds an equity method investment
shall be determined as set forth above, based upon the projected (prior to the
Commercial Operation Date) and actual (on and after the Commercial Operation
Date) cash dividends projected to be received or actually received by such
Person on a consolidated basis from such entity.

“Material Subsidiary” means, with respect to the Borrower, each Subsidiary of
the Borrower that, as of the last day of the fiscal year of the Borrower most
recently ended prior to the relevant determination of Material Subsidiaries, has
a net worth determined in accordance with GAAP that is greater than 10% of the
Consolidated Net Worth of the Borrower as of such day; provided that the
Non-Recourse Subsidiaries shall not be deemed to be Material Subsidiaries for
any purpose of this Agreement.

“Maturity Date” means the third anniversary of the Effective Date.

“MLP Combination” has the meaning specified in Section 6.02.

“Moody’s” means Moody’s Investors Service, Inc. or its successor.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, which is maintained by (or to which there is an obligation to
contribute of) the Borrower or an ERISA Affiliate of the Borrower.

“Non-Defaulting Lender” means, at any time, a Term Lender that is not a
Defaulting Lender.

“Non-Recourse Debt” means any Indebtedness incurred by any Non-Recourse
Subsidiary to finance the acquisition, improvement, installation, design,
engineering, construction, development, completion, maintenance or operation of,
or otherwise to pay costs and expenses relating to or provide financing for, a
project, which Indebtedness does not provide for recourse against WPZ or any
Subsidiary of WPZ (other than a Non-Recourse Subsidiary and such recourse as
exists under a Performance Guaranty) or any property or asset of WPZ or any
Subsidiary of WPZ (other than the Equity Interests in, or the property or assets
of, a Non-Recourse Subsidiary). Non-Recourse Debt may become or cease to become
Non-Recourse Debt on the basis of whether it satisfies this definition at the
time considered.

“Non-Recourse Subsidiary” means (a) any subsidiary of WPZ whose principal
purpose is to incur Non-Recourse Debt and/or construct, lease, own or operate
the assets financed thereby, or to

 

16



--------------------------------------------------------------------------------

become a direct or indirect partner, member or other equity participant or owner
in a Person created for such purpose, and substantially all the assets of which
subsidiary and such Person are limited to (i) those assets being financed (or to
be financed), or the operation of which is being financed (or to be financed),
in whole or in part by Non-Recourse Debt, or (ii) Equity Interests in, or
Indebtedness or other obligations of, one or more other such Subsidiaries or
Persons, or (iii) Indebtedness or other obligations of WPZ or its Subsidiaries
or other Persons and (b) any Subsidiary of a Non-Recourse Subsidiary. A
Non-Recourse Subsidiary may become or cease to become a Non-Recourse Subsidiary
on the basis of whether it satisfies this definition at the time considered.

“Notes” means any promissory notes issued by the Borrower pursuant to
Section 2.10(e).

“NWP” means Northwest Pipeline LLC, as Delaware limited liability company.

“Oil and Gas Agreements” means operating agreements, processing agreements,
farm-out and farm-in agreements, development agreements, area of mutual interest
agreements, contracts for the gathering and/or transportation of oil and natural
gas, unitization agreements, pooling arrangements, joint bidding agreements,
joint venture agreements, participation agreements, surface use agreements,
service contracts, leases and subleases of Oil and Gas Properties or other
similar agreements which are customary in the oil and gas business, howsoever
designated, in each case made or entered into in the ordinary course of the oil
and gas business as conducted by the Borrower and its Subsidiaries.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the property now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including, without limitation, all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements which relate to any of the
Hydrocarbon Interests or the production, sale, purchase, exchange or processing
of Hydrocarbons from or attributable to such Hydrocarbon Interest; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, the lands covered thereby and all oil and other
Hydrocarbons in tanks and all rents, issues, profits, proceeds, products,
revenues and other income from or attributable to the Hydrocarbon Interests; and
(f) all tenements, hereditaments, appurtenances and property in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests, and
any and all property, now owned or hereinafter acquired and situated upon, used,
held for use or useful in connection with the operating, working or development
of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment or other personal property which may be on such premises
for the purpose of drilling a well or for other similar temporary uses) and
including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other

 

17



--------------------------------------------------------------------------------

than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loans or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 2.19).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant” has the meaning set forth in Section 9.05(d).

“Participant Register” has the meaning set forth in Section 9.05(d).

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Access Midstream Partners, L.P. (f/k/a Chesapeake
Midstream Partners, L.P.), dated as of August 3, 2010, as amended pursuant to
Amendment No. 1, dated as of July 24, 2012, as amended pursuant to Amendment
No. 2, dated as of December 20, 2012, as amended pursuant to Amendment No. 3,
dated as of January 29, 2015, as amended pursuant to Amendment No. 4, dated as
of February 2, 2015, as amended pursuant to Amendment No. 5, dated as of
June 10, 2015, as further modified from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“pdf” means Portable Document Format or any other electronic format for the
transmission of images.

“Performance Guaranty” means any guaranty issued in connection with any
Non-Recourse Debt or International Debt that (a) if secured, is secured only by
assets of, or Equity Interests in, a Non-Recourse Subsidiary or an International
Subsidiary, and (b) guarantees to the provider of such Non-Recourse Debt or
International Debt or any other Person the (i) performance of the improvement,
installation, design, engineering, construction, acquisition, development,
completion, maintenance or operation of, or otherwise affects any such act in
respect of, all or any portion of the project that is financed by such
Non-Recourse Debt or International Debt, (ii) completion of the minimum agreed
equity contributions to the relevant Non-Recourse Subsidiary or International
Subsidiary, or (iii) performance by a Non-Recourse Subsidiary or an
International Subsidiary of obligations to Persons other than the provider of
such Non-Recourse Debt or International Debt.

“Permitted Holders” means, (x) prior to the time of consummation of the ETE
Merger, Williams or any of its Subsidiaries, (y) substantially contemporaneously
with the time of consummation of the ETE Merger and prior to the time of the ETE
Contribution, Energy Transfer Corp LP, a Delaware limited partnership, or any of
its Subsidiaries, and (z) from and after the time of the ETE Contribution,
Energy Transfer Equity, L.P., a Delaware limited partnership, or any of its
Subsidiaries.

 

18



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) any Lien existing on any property at the time of the acquisition thereof and
not created in contemplation of such acquisition by WPZ or any of its
Subsidiaries, whether or not assumed by WPZ or any of its Subsidiaries;

(b) any Lien existing on any property of a Subsidiary of WPZ at the time it
becomes a Subsidiary of WPZ and not created in contemplation thereof and any
Lien existing on any property of any Person at the time such Person is merged or
liquidated into or consolidated with WPZ (whether or not WPZ is the surviving
Person) or any of its Subsidiaries and not created in contemplation thereof;

(c) purchase money and analogous Liens incurred in connection with the
acquisition, development, construction, improvement, repair or replacement of
property (including such Liens securing Indebtedness incurred within 12 months
of the date on which such property was acquired, developed, constructed,
improved, repaired or replaced); provided that all such Liens attach only to the
property acquired, developed, constructed, improved, repaired or replaced and
the principal amount of the Indebtedness secured by such Lien shall not exceed
the gross cost of the property;

(d) Liens on accounts receivable and related asset proceeds thereof arising in
connection with a receivables financing and any Lien held by the purchaser of
receivables derived from property or assets sold by WPZ or any of its
Subsidiaries and securing such receivables resulting from the exercise of any
rights arising out of defaults on such receivables;

(e) leases constituting Liens now or hereafter existing and any renewals or
extensions thereof;

(f) any Lien securing industrial development, pollution control or similar
revenue bonds;

(g) Liens existing on the Effective Date;

(h) Liens in favor of the Borrower or any of its Subsidiaries;

(i) Liens securing Indebtedness incurred to refund, extend, refinance or
otherwise replace Indebtedness (“Refinanced Indebtedness”) secured by a Lien
permitted to be incurred under this Agreement; provided, that (i) the principal
amount of such Refinanced Indebtedness does not exceed the principal amount of
Indebtedness refinanced (plus the amount of penalties, premiums, fees, accrued
interest and reasonable expenses and other obligations incurred therewith) at
the time of such refunding, extension, refinancing or replacement and (ii) the
Liens securing the Refinancing Indebtedness are limited to either
(A) substantially the same collateral that secured, at the time of such
refunding, extension, refinancing or replacement, the Indebtedness so refunded,
extended, refinanced or replaced or (B) other collateral of reasonably
equivalent value of the collateral described in clause (A) above;

 

19



--------------------------------------------------------------------------------

(j) Liens on and pledges of the Equity Interests of any joint venture owned by
WPZ or any of its Subsidiaries to the extent securing Indebtedness of such joint
venture that is non-recourse to WPZ or any of its Subsidiaries;

(k) any Lien created or assumed by WPZ or any of its Subsidiaries on oil, gas,
coal or other mineral or timber property, owned or leased by WPZ or any of its
Subsidiaries in the ordinary course of the business;

(l) Liens on the products and proceeds (including insurance, condemnation and
eminent domain proceeds) of and accessions to, and contract or other rights
(including rights under insurance policies and product warranties) derivative of
or relating to, property permitted to be subject to Liens but subject to the
same restrictions and limitations set forth in this Agreement as to Liens on
such property (including the requirement that such Liens on products, proceeds,
accessions and rights secure only obligations that such property is permitted to
secure);

(m) any Liens securing Indebtedness neither assumed nor guaranteed by WPZ or a
Subsidiary of WPZ nor on which it customarily pays interest, existing upon real
estate or rights in or relating to real estate (including rights-of-way and
easements) acquired by WPZ or such Subsidiary, which Liens do not materially
impair the use of such property for the purposes for which it is held by WPZ or
such Subsidiary;

(n) any Lien existing or hereafter created on any office equipment, data
processing equipment (including computer and computer peripheral equipment) or
transportation equipment (including motor vehicles, aircraft and marine
vessels);

(o) undetermined Liens incidental to construction or maintenance;

(p) any Lien created by WPZ or a Subsidiary of WPZ on any contract (or any
rights thereunder or proceeds therefrom) providing for advances by WPZ or such
Subsidiary to finance gas exploration and development or to finance acquisition
or construction of gathering systems, which Lien is created to secure
Indebtedness incurred to finance such advance;

(q) any Liens on cash, short term investments and letters of credit securing
obligations of WPZ or any of its Subsidiaries under currency hedges and interest
rate hedges;

(r) Liens granted pursuant to (i) the Existing Credit Agreement (and any “Loan
Document” as defined therein), including in connection with any cash
collateralization of letters of credit issued thereunder and (ii) any Loan
Document;

(s) Liens for Taxes, customs duties or other governmental charges or assessments
that are not at the time determined (or, if determined, are not at the time
delinquent), or that are delinquent but the validity of which is being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP, if required by such principles, have been provided on the
books of the relevant entity;

(t) Liens pursuant to master netting agreements and other agreements entered
into in the ordinary course of business in connection with hedging obligations,
so long as such Liens encumber only amounts owed under the hedges covered by
such agreements;

 

20



--------------------------------------------------------------------------------

(u) Liens on cash deposits in the nature of a right of setoff, banker’s lien,
counterclaim or netting of cash amounts owed arising in the ordinary course of
business on deposit accounts;

(v) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the assets
(and the income and proceeds therefrom) of such Non-Recourse Subsidiary that are
not owned by WPZ or any of its Subsidiaries on the Effective Date and that are
acquired, developed, operated and/or constructed with the proceeds of (i) such
Non-Recourse Debt or investments in such Non-Recourse Subsidiary or
(ii) Non-Recourse Debt or investments referred to in clause (i) refinanced in
whole or in part by such Non-Recourse Debt;

(w) Liens securing Non-Recourse Debt of a Non-Recourse Subsidiary on the Equity
Interests and assets (and the income and proceeds therefrom) of such
Non-Recourse Subsidiary that are owned by WPZ or any of its Subsidiaries on the
Effective Date (“Existing Assets”) and that are developed, operated and/or
constructed with the proceeds of (i) such Non-Recourse Debt or investments in
such Non-Recourse Subsidiary or (ii) Non-Recourse Debt or investments referred
to in clause (i) refinanced in whole or in part by such Non-Recourse Debt,
provided that the aggregate fair market value (determined as of the Effective
Date) of Existing Assets on which Liens may be granted pursuant to this clause
(x) shall not exceed $250,000,000;

(x) Liens securing International Debt so long as such Liens do not encumber any
assets of the Borrower or any of its Subsidiaries (other than the Equity
Interests of the International Subsidiary that is the borrower of such
International Debt);

(y) Liens on deposits or other security given to secure bids, tenders, trade
contracts, leases, government contracts, or to secure or in lieu of surety and
appeal bonds, performance and return of money bonds, in each case to secure
obligations arising in the ordinary course of business of the Borrower and its
Subsidiaries;

(z) Liens on deposits or other security given to secure public or statutory
obligations and deposits as security for the payment of Taxes, other
governmental assessments or other similar governmental charges, in each case to
secure obligations of the Borrower or any of its Subsidiaries arising in the
ordinary course of business; and

(aa) Liens arising under Oil and Gas Agreements to secure compliance with such
agreements; provided that any such Lien referred to in this clause are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, and provided further that any such Lien referred to in
this clause does not materially impair the use of the property covered by such
Lien for the purposes for which such property is held by the Borrower or any
Subsidiary or materially impair the value of such property subject thereto, and
provided further that such Liens are limited to property, including all relevant
Oil and Gas Properties, that are the subject of the relevant Oil and Gas
Agreement.

Each of the foregoing paragraphs (a) through (aa) shall also be deemed to permit
(i) appropriate Uniform Commercial Code and other similar filings to perfect the
Liens permitted by such paragraph and (ii) Liens on the products and proceeds
(including insurance, condemnation and eminent domain proceeds) of and
accessions to, and contract or other rights (including rights under

 

21



--------------------------------------------------------------------------------

insurance policies and product warranties) derivative of or relating to, the
property permitted to be encumbered under such paragraph, but subject to the
same restrictions and limitations herein set forth as to Liens on such property
(including the requirement that such Liens on products, proceeds, accessions and
rights secure only the specified obligations, and in the amount, that such
property is permitted to secure).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
as defined in Section 3(2) of ERISA currently maintained by, or in the event
such plan has terminated, to which contributions have been made or an obligation
to make such contributions has accrued during any of the five plan years
preceding the date of the termination of such plan by, the Borrower or any ERISA
Affiliate of the Borrower subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which WPZ or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pre-Merger WPZ” means the Person known as Williams Partners L.P., a Delaware
limited partnership prior to giving effect to the ACMP Merger.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

“Pro Rata Share” means, as to any Term Lender, its Commitment divided by the
aggregate Commitments of all Term Lenders.

“Rating Agency” means each of Moody’s and S&P.

“Recipient” means (a) the Administrative Agent and (b) any Term Lender as
applicable.

“Register” has the meaning set forth in Section 9.05(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Term Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time, as such definition may be
modified from time to time in accordance with Section 9.03 hereof.

“Responsible Officer” means (a) with respect to WPZ, the president, chief
executive officer, chief financial officer, the general counsel, any vice
president, the secretary, any assistant secretary,

 

22



--------------------------------------------------------------------------------

the treasurer, any assistant treasurer, or the controller of the General Partner
or any other officer designated as a “Responsible Officer” by the board of
directors of the General Partner and (b) with respect to any other Person, the
president, chief executive officer, chief financial officer, the general
counsel, any vice president, the secretary, any assistant secretary, the
treasurer, any assistant treasurer, or the controller of such Person or any
other officer designated as a “Responsible Officer” by the board of directors
(or equivalent governing body) of such Person.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
class of Equity Interests of such Person, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests of such Person or any option, warrant or
other right to acquire any Equity Interests of such Person; provided that
(a) dividends, distributions or payments of common Equity Interests of such
Person, (b) any Equity Interest split, Equity Interest reverse split or similar
transactions and (c) the Borrower’s open market repurchase of any of its Equity
Interests and acquisitions by officers, directors and employees of the Borrower
of Equity Interests in the Borrower through cashless exercise of options,
warrants or other rights to acquire Equity Interests in the Borrower issued
pursuant to an employment, equity award, equity option or equity appreciation
agreement or plans entered into by the Borrower in the ordinary course of
business, in each case shall be deemed not to be “Restricted Payments”.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” of any Person means any arrangement entered
into by such Person or any Subsidiary of such Person, directly or indirectly,
whereby such Person or any Subsidiary of such Person shall sell or transfer any
property, whether now owned or hereafter acquired to any other Person (a
“Transferee”), and whereby such first Person or any Subsidiary of such first
Person shall then or thereafter rent or lease as lessee such property or any
part thereof or rent or lease as lessee from such Transferee or any other Person
other property which such first Person or any Subsidiary of such first Person
intends to use for substantially the same purpose or purposes as the property
sold or transferred.

“Senior Notes” means senior notes issued by WPZ or its predecessors constituting
Material Indebtedness.

“Solvent” and “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

23



--------------------------------------------------------------------------------

“Specified Acquisition” means one or more acquisitions of assets, Equity
Interests, entities, operating lines or divisions in any fiscal quarter for an
aggregate purchase price of not less than $25,000,000, whether effectuated in
one or a series of related transactions.

“Subsidiary” means, with respect to any specified Person:

(a) any corporation, association or other business entity (other than a
partnership or limited liability company) of which more than 50% of the total
voting power of Voting Stock is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

(b) any partnership (whether general or limited) or limited liability company
(i) the sole general partner or member of which is such Person or a Subsidiary
of such Person, or (ii) if there is more than a single general partner or
member, either (A) the only managing general partners or managing members of
which are such Person or one or more Subsidiaries of such Person (or any
combination thereof) or (B) such Person owns or controls, directly or
indirectly, a majority of the outstanding general partner interests, member
interests or other Voting Stock of such partnership or limited liability
company, respectively; provided, however that “Subsidiary” with respect to the
Borrower does not include (1) any Non-Recourse Subsidiary and (2) any
International Subsidiary.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
in either case other than any such Person that ceases to be a party hereto
pursuant to Section 9.05.

“TGPL” means Transcontinental Gas Pipe Line Company, LLC, a Delaware limited
liability company.

“Transactions” means the signature and delivery by the Borrower of this
Agreement and the borrowing of Loans.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled (without regard to the occurrence of any
contingency) to vote in the election of the Board of Directors (or similar
governing body) of such Person.

“Williams” means The Williams Companies, Inc., a Delaware corporation.

 

24



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. All accounting terms not specifically
defined shall be construed in accordance with GAAP. To the extent there are any
changes in accounting standards from December 31, 2014, the financial condition
covenants set forth herein will continue to be determined in accordance with
accounting standards in effect on December 31, 2014, as applicable, until such
time, if any, as such financial covenants are adjusted or reset to reflect such
changes in accounting standards and such adjustments or resets are agreed to in
writing by the Borrower and the Administrative Agent (after consultation with
the Required Lenders).

ARTICLE II

THE CREDITS

Section 2.01 Commitments.

(a) Loans. Subject to the terms and conditions set forth herein, each Term
Lender agrees to make Loans in Dollars to the Borrower during the Availability
Period on each Advance Date in an amount up to such Term Lender’s Commitment on
such Advance Date. No amount paid or prepaid hereunder may be reborrowed.

Section 2.02 Loans and Borrowings.

 

25



--------------------------------------------------------------------------------

(a) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.

(b) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 24 Eurodollar Borrowings outstanding.

(c) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to elect to convert or continue any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the applicable Advance Date or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the applicable
Advance Date. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, fax or emailed pdf to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iii) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(iv) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified in the Borrowing Request
delivered pursuant to Section 2.03, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to the requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of the
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Term Lender of the details thereof and of the amount of such
Term Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04 [Reserved].

 

26



--------------------------------------------------------------------------------

Section 2.05 [Reserved].

Section 2.06 [Reserved].

Section 2.07 Funding of Borrowings.

(a) Each Term Lender shall make the Loan to be made by it hereunder on the
applicable Advance Date by wire transfer of immediately available funds by 1:00
p.m., New York City time, to the account of the Administrative Agent designated
by it for such purpose by notice to the Term Lenders. The Administrative Agent
will make the Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account designated by the Borrower in the
Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Term
Lender prior to the proposed date of any Borrowing that such Term Lender will
not make available to the Administrative Agent such Term Lender’s Pro Rata Share
of such Borrowing, the Administrative Agent may assume that such Term Lender has
made such Pro Rata Share available on such date in accordance with this
Section 2.07 and may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Term Lender has not in fact made its Pro Rata Share of the Borrowing
available to the Administrative Agent, then the applicable Term Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Term Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to ABR Loans. If the Borrower and
such Term Lender shall pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the Borrower the amount of such interest paid by the Borrower for such period.
If such Term Lender pays its Pro Rata Share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Term
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Term Lender that
shall have failed to make such payment to the Administrative Agent.

Section 2.08 Interest Elections.

(a) The Loans initially shall be of the Type specified in the Borrowing Request
and, in the case of Eurodollar Loans, shall have an initial Interest Period as
specified in the Borrowing Request. Thereafter, the Borrower may elect to
convert the Loans to a different Type or to continue the Loans and, in the case
of Eurodollar Loans, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the Loans, in which case each such portion shall be allocated
ratably among the Term Lenders holding the Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate Borrowing.

 

27



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that the
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or emailed pdf to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Term Lender of the details thereof and of
such Term Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing of the Borrower may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Borrowing of the Borrower shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

Section 2.09 Reduction and Termination of Commitments.

 

28



--------------------------------------------------------------------------------

(a) On each Advance Date, each Term Lender’s Commitment shall be automatically
and permanently reduced by the amount equal to the Loan made by such Term Lender
on such Advance Date.

(b) The unused Commitments shall terminate in their entirety on the last day of
the Availability Period (after giving effect to the incurrence by the Borrower
of the Loans, if any, on such date).

(c) Notwithstanding the foregoing, all of the provisions of the Loan Documents
which by their terms survive termination of the Commitments, including, without
limitation, those provisions set forth in Section 9.06, shall survive and not be
deemed terminated, but shall remain in full force and effect.

Section 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Term Lender the then unpaid principal
amount of the Loans (and all accrued and unpaid interest thereon) made to the
Borrower on the Maturity Date.

(b) Each Term Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Term
Lender resulting from the Loan made by such Term Lender, including the amounts
of principal and interest payable and paid to such Term Lender from time to time
hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Term Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Term Lenders and each Term Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Term Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans made
to the Borrower in accordance with the terms of this Agreement.

(e) Any Term Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Term Lender a promissory note payable to the order of such Term Lender
and substantially in the form of note attached hereto as Exhibit E. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.05) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

Section 2.11 Prepayment of Loans.

 

29



--------------------------------------------------------------------------------

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section.

(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery, fax or emailed pdf) of any prepayment under Section 2.11(a)
not later than 11:00 a.m., New York City time on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, any such notice of prepayment may be conditioned upon the effectiveness of
other credit facilities or another event. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the Term
Lenders of the contents thereof. Each partial prepayment of any Borrowing under
Section 2.11(a) shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.

Section 2.12 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Term Lender (other than a Defaulting Lender) a commitment fee on the daily
average unused amount of the Commitment of such Term Lender during the
Availability Period at the Applicable Rate for commitment fees. Accrued
commitment fees shall be payable on the last day of the Availability Period. All
commitment fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.

(c) Anything herein to the contrary notwithstanding, during such period as a
Term Lender is a Defaulting Lender, such Defaulting Lender will not be entitled
to any fees accruing during such period pursuant to this Section 2.12 (without
prejudice to the rights of the Term Lenders other than Defaulting Lenders in
respect of such fees) nor shall any such fee be payable by the Borrower.

Section 2.13 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest on each day at
the Alternate Base Rate for such day plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) [Reserved].

(d) Notwithstanding the foregoing, upon the occurrence and during the
continuance of any Event of Default, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or

 

30



--------------------------------------------------------------------------------

otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(f) All interest determined by reference to the LIBO Rate or clauses (b) or
(c) of the definition of Alternate Base Rate shall be computed on the basis of a
year of 360 days, and all other interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

(g) The Borrower shall pay to each Term Lender, so long as such Term Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System of the United States of America to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Term Lender during such periods as such Borrowing is a Eurodollar Borrowing,
from the date of such Borrowing until such principal amount is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the LIBO Rate for the Interest Period in effect for such
Eurodollar Borrowing from (ii) the rate obtained by dividing such LIBO Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Term Lender for such Interest Period. Such additional interest shall be
determined by such Term Lender. The Borrower shall from time to time, within 15
days after demand (which demand shall be accompanied by a certificate comporting
with the requirements set forth in Section 2.15(c)) by such Term Lender (with a
copy of such demand and certificate to the Administrative Agent) pay to the Term
Lender giving such notice such additional interest; provided, however, that
Borrower shall not be required to pay to such Term Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

 

31



--------------------------------------------------------------------------------

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Term Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Term Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Term Lenders that
the circumstances giving rise to such notice no longer exist, any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective.

Section 2.15 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Term
Lender;

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Recipient in respect thereof (except for any
Indemnified Taxes and the imposition of, or any change in the rate of, any Tax
described in clauses (a)(ii) through (d) of the definition of Excluded Taxes
payable by such Recipient); or

(iii) impose on any Term Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Term Lender;

and the result of any of the foregoing shall be to increase the cost to such
Term Lender of making, funding or maintaining any Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Term Lender hereunder (whether of principal, interest or
any other amount) then, upon request of such Term Lender, the Borrower will pay
to such Term Lender such additional amount or amounts as will compensate such
Term Lender for such additional costs incurred or reduction suffered, in each
case to the extent applicable to the Loans.

(b) Capital Requirements. If any Term Lender determines that any Change in Law
affecting such Term Lender or any lending office of such Term Lender or such
Term Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Term Lender’s capital or on the capital of such Term Lender’s holding company,
if any, as a consequence of this Agreement, the commitments of such Term Lender
or the Loans made by, to a level below that which such Term Lender or such Term
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Term Lender’s policies and the policies of such Term
Lender’s holding company with respect to capital adequacy or liquidity), then
from time to time the Borrower will pay to such Term Lender such additional
amount or amounts as will compensate such Term Lender or such Term Lender’s
holding company for any such reduction suffered, in each case to the extent
applicable to the Loans.

 

32



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Term Lender setting forth
the amount or amounts necessary to compensate such Term Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, showing the computation thereof and delivered to the Borrower shall be
conclusive absent manifest error. Such certificate shall further certify that
such Term Lender is making similar demands of its other similarly situated
borrowers. The Borrower shall pay such Term Lender the amount shown as owed by
it and due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Term Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such Term
Lender’s right to demand such compensation, provided that Borrower shall not be
required to compensate a Term Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than ninety days prior to the date
that such Term Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Term Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the ninety day period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Term Lender for the loss, cost and expense
(excluding loss of anticipated profits) attributable to such event. A
certificate of any Term Lender setting forth, in reasonable detail showing the
computation thereof, any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Term Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof, if such certificate complies herewith.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
provided that if an applicable withholding agent shall be required by applicable
law to deduct or withhold any Taxes from such payments, then (i) if such Tax is
an Indemnified Tax, the sum payable by the Borrower shall be increased as
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this Section)
the applicable Recipient receives an amount equal to the sum it would have
received had no such deductions or withholdings been made, (ii) the applicable
withholding agent shall make such deductions and (iii) such withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

 

33



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes related to it
to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Borrower. The Borrower shall indemnify each Recipient
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Recipient (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Recipient shall be conclusive absent manifest error.

(d) Indemnification by the Term Lenders. Each Term Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Term Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Term Lender’s failure to comply
with the provisions of Section 9.05(d) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Term
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with the Borrower, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Term Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Term Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Term Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Term Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(d).

(e) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority
pursuant to this Section 2.17, the Borrower shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(f) Status of Term Lenders.

(i) Any Term Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Term Lender, if

 

34



--------------------------------------------------------------------------------

requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable requirement of law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Term
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Term Lender’s reasonable judgment such
completion, execution or submission would subject such Term Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Term Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Term Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Term Lender becomes a
Term Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Term Lender is exempt from U.S.
Federal backup withholding Tax;

(B) any Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Term Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable: (i) in the case of
a Foreign Lender claiming the benefits of an income Tax treaty to which the
United States is a party (x) with respect to payments of interest under any Loan
Document, executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such Tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such Tax treaty; (ii) executed originals of IRS Form W-8ECI; (iii) in the case
of a Foreign Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate substantially in
the form of Exhibit F-1 to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E; or (iv) to the extent a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from

 

35



--------------------------------------------------------------------------------

each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by an applicable law as
a basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Term Lender under any Loan Document would be subject
to any withholding Tax imposed by FATCA if such Term Lender were to fail to
comply with the requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Term Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine that such Term Lender has or has not
complied with such Term Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Term Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any Recipient determines in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), such Recipient shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid by the Borrower under this Section
with respect to the Taxes giving rise to such refund), net of reasonable
out-of-pocket expenses directly related to the receipt of such refund by the
Recipient and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund) provided that, the Borrower,
upon the request of such Recipient, agrees to repay the amount paid over to the
Borrower pursuant to this paragraph (g) (plus any penalties, interest or other
charges imposed by the relevant Governmental

 

36



--------------------------------------------------------------------------------

Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the applicable Recipient be required to
pay any amount to the Borrower pursuant to this paragraph (g) the payment of
which would place such Recipient in a less favorable net after-Tax position than
the Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Administrative Agent or any Term Lender to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

(h) [Reserved.]

(i) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Term Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
date of such payment or on the next succeeding Business Day for purposes of
calculating interest and fees thereon. All such payments shall be made to the
Administrative Agent at its offices at Barclays Bank PLC, 745 Seventh Avenue,
New York, NY 10019, Attention: U.S. Loan Operations. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(c) If any Term Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Term Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and accrued interest thereon
than the proportion received by any other Term Lender, then the Term Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Term Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased

 

37



--------------------------------------------------------------------------------

and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
Section 2.18(c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Term Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Term Lender acquiring a participation pursuant to this subsection
(c) may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Term Lender were a direct
creditor of the Borrower in the amount of such participation.

(d) [Reserved].

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.07(b) or 9.04(c), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Term Lender to satisfy such Term Lender’s obligations under such Sections until
all such unsatisfied obligations are fully paid. In the event that any
Defaulting Lender exercises any such right of setoff, (x) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Sections 2.07(b) or 9.04(c),
and, pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Term Lenders and (y) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 2.19 Mitigation Obligations; Replacement of Term Lenders.

(a) If any Term Lender requests compensation under Section 2.13(g) or
Section 2.15 or if the Borrower is required to pay any Indemnified Taxes to any
Term Lender or any Governmental Authority for the account of any Term Lender,
then such Term Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Term Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.13(g), 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Term Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Term Lender. If the Borrower is required to
make any payment under Sections 2.13(g), 2.15 or 2.17, the Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Term Lender in
connection with any such designation or assignment. Subject to the foregoing,
Term Lenders agree to use reasonable efforts to select lending offices which
will minimize Indemnified Taxes and other costs and expenses for the Borrower.

(b) If any Term Lender requests compensation under Section 2.13(g) or
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes to any
Term Lender or any Governmental Authority for the account of any Term Lender
pursuant to Section 2.17, or if any Term Lender is a Defaulting Lender, or if
any Term Lender fails to approve an amendment, waiver or other

 

38



--------------------------------------------------------------------------------

modification to this Agreement that requires the approval of all Term Lenders
and at least the Required Lenders have approved such amendment, waiver or other
modification, then the Borrower may, at its sole expense and effort, upon notice
to such Term Lender and the Administrative Agent, require such Term Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.05), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which assignee may be another Term Lender, if a Term Lender accepts
such assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld or delayed, (ii) such Term Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 2.16), from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Term Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Term Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Term Lender refuses to assign and delegate
all its interests, rights and obligations under this Agreement after the
Borrower has required such Term Lender to do so as a result of a claim for
compensation under Section 2.13(g) or Section 2.15 or payments required to be
made pursuant to Section 2.17, such Term Lender shall not be entitled to receive
such compensation or required payments.

(c) If the Borrower and the Administrative Agent agree in writing in their
discretion that a Term Lender that is a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Term Lender will, to the
extent applicable, purchase such portion of outstanding Loans of the other Term
Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Credit Exposure of the Term Lenders to be
on a pro rata basis in accordance with their respective Commitments, whereupon
such Term Lender will cease to be a Defaulting Lender and will be a
Non-Defaulting Lender (and such Credit Exposure of each Term Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Term Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Term Lender having been a
Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower, solely with respect to itself and, to the extent set forth below,
its Subsidiaries, represents and warrants to the Term Lenders that, on the
Effective Date and on the date of each Borrowing, except with respect to
Sections 3.07 and 3.08 in each case as specified therein, which shall only be
represented and warranted as of the Effective Date as provided therein:

 

39



--------------------------------------------------------------------------------

Section 3.01 Organization; Powers. The Borrower and each of its Material
Subsidiaries is validly existing and (if applicable) in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted and
is qualified to do business in, and (if applicable) is in good standing in,
every jurisdiction where such qualification is required, except where the
failure to do so or to be validly existing and in good standing or to have such
power and authority, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability. The Transactions and the performance
of its obligations contemplated thereby are within the Borrower’s partnership
powers, and have been duly authorized by all necessary partnership and, if
required, partner action, as applicable. This Agreement has been duly executed
and delivered by the Borrower and constitutes a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. No material authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party, or the consummation of the
transactions contemplated thereby. The execution, delivery and performance by
the Borrower of the Loan Documents to which it is shown as being a party and the
consummation of the transactions contemplated thereby do not contravene (a) the
Borrower’s organizational documents or (b) any law or any restriction under any
material agreement binding on the Borrower and will not result in or require the
creation or imposition of any Lien prohibited by this Agreement.

Section 3.04 Financial Condition. The Borrower has heretofore furnished to the
Term Lenders its consolidated balance sheet and statements of income and cash
flows (a) as of and for the fiscal year ended December 31, 2014, reported on by
Ernst & Young LLP, independent public accountants, and (b) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2015. Such
financial statements (i) were prepared in accordance with GAAP, except as
otherwise expressly noted therein, and (ii) present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated subsidiaries as of such dates and for such periods
in accordance with GAAP.

Section 3.05 Litigation. Except as set forth in the annual report on Form 10-K
for the year ended December 31, 2014, the quarterly reports on Form 10-Q or
current reports on Form 8-K filed subsequent thereto but prior to the Effective
Date, or any amendments thereof filed subsequent thereto but prior to the
Effective Date, in each case of the Borrower, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that purport to adversely affect the legality, validity and enforceability
of the Loan Documents and are non-frivolous (as reasonably determined by the
Administrative Agent); provided, that this representation, when made, shall not
constitute an admission that any action, suit or proceeding set

 

40



--------------------------------------------------------------------------------

forth in any annual report on Form 10-K, any quarterly report on Form 10-Q, any
current report on Form 8-K or any amendments to any of the foregoing, in each
case referred to above would result in a Material Adverse Effect due to an
adverse determination, if any.

Section 3.06 Environmental Matters. Except as set forth in the annual report on
Form 10-K for the year ended December 31, 2014, the quarterly reports on Form
10-Q or current reports on Form 8-K filed subsequent thereto but prior to the
Effective Date, or any amendments thereof filed subsequent thereto but prior to
the Effective Date, in each case of the Borrower, the Borrower and its
Subsidiaries have reasonably concluded that they: (a) are in compliance with all
applicable Environmental Laws, except to the extent that any non-compliance
would not reasonably be expected to have a Material Adverse Effect with respect
to the Borrower; (b) are not subject to any judicial, administrative,
government, regulatory or arbitration proceeding alleging the violation of any
applicable Environmental Laws, except to the extent that any such proceeding
would not reasonably be expected to have a Material Adverse Effect with respect
to the Borrower; (c) are not subject to any federal, state, local or foreign
review, audit or investigation which would reasonably be expected to lead to a
proceeding referred to in (b) above that would reasonably be expected to have a
Material Adverse Effect with respect to the Borrower; (d) have no actual
knowledge that any of their predecessors in title to any of their property and
assets are the subject of any currently pending federal, state, local or foreign
review, audit or investigation which would reasonably be expected to lead to a
proceeding referred to in (b) above that would reasonably be expected to have a
Material Adverse Effect with respect to the Borrower; and (e) possess, and are
in compliance with, or have applied for, all approvals, licenses, permits,
consents and other authorizations which are necessary under any applicable
Environmental Laws to conduct their business, except to the extent that the
failure to possess, or be in compliance with, any of the foregoing would not
reasonably be expected to have a Material Adverse Effect with respect to the
Borrower.

Section 3.07 Disclosure. As of the Effective Date only, none of the reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower in connection with the Transactions to the
Administrative Agent or any Term Lender on or prior to the Effective Date (as
modified or supplemented by other information so furnished on or prior to the
Effective Date), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading, provided that, with respect to any projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time (it
being recognized, however, that projections as to future events are not to be
viewed as facts and that the actual results during the period or periods covered
by any projections may materially differ from the projected results).

Section 3.08 Solvency. As of the Effective Date only, after giving effect to the
Transactions (including each Loan) to be consummated on such date, the Borrower,
individually and together with its Subsidiaries, is Solvent.

Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect in respect of the Borrower.

 

41



--------------------------------------------------------------------------------

Section 3.10 Investment Company Status. The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

Section 3.11 Margin Securities. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulations U or X of the Board of Governors of the Federal Reserve System of
the United States of America), and no part of the proceeds of any Loan will be
used to purchase or carry any margin stock in violation of said Regulations U or
X or to extend credit to others for the purpose of purchasing or carrying margin
stock in violation of said Regulations U or X.

Section 3.12 Sanctions; Anti-Corruption; Money Laundering and Counter-Terrorist
Financing Laws.

(a) None of the Borrower or any of its Subsidiaries, nor, to the knowledge of
the Borrower, any director, officer, employee or Affiliate of the Borrower or
any of its Subsidiaries is the subject of any sanctions administered or enforced
by the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. State Department, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”); none of the Borrower or any of its Subsidiaries is located,
organized or resident in a country or territory that is, or whose government is,
the subject of Sanctions.

(b) No any part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, (i) to fund or finance any activities or
business of or with any Person or vessel, or in any country or territory, that,
at the time of such funding or financing, is, or whose government is, the
subject of Sanctions if such activities or business would be prohibited for a
U.S. Person pursuant to Sanctions, or (ii) in any other manner that would result
in a violation of Sanctions by the Borrower or any Subsidiary or any other party
to this Agreement.

(c) The Borrower and its Subsidiaries are in compliance with all applicable
anti-corruption laws, including the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), except for such
non-compliance that could not, based upon the facts and circumstances existing
at the time, reasonably be expected to (x) result in a Material Adverse Effect
or (y) result in material liability to any Term Lender or the Administrative
Agent. Williams has instituted and maintains policies and procedures reasonably
designed to promote compliance by the Borrower with the FCPA and all other
applicable anti-corruption laws, and the Borrower adheres to such policies and
procedures. No part of the proceeds of the Loans will be used, directly or, to
the knowledge of the Borrower, indirectly, in violation of the FCPA or any other
applicable anti-corruption law, including for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other applicable anticorruption law.

(d) To the extent applicable, the Borrower and its Subsidiaries are in
compliance with the Bank Secrecy Act, as amended by Title III of the USA PATRIOT
Act, and all other applicable anti-money laundering and counter-terrorist
financing laws and regulations, except for such non-compliance that could not,
based on the facts and circumstances existing at the time, reasonably be
expected to (x) result in a Material Adverse Effect or (y) result in material
liability to any Term Lender or the Administrative Agent.

 

42



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

Section 4.01 Effective Date. This Agreement shall become effective on and as of
the first date on which the following conditions precedent have been satisfied
(or waived in accordance with Section 9.03):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or email pdf transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

(b) The Administrative Agent shall have received written opinions (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of Sarah
C. Miller, General Counsel of the General Partner, and Gibson, Dunn & Crutcher
LLP, counsel for the Borrower, in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
(i) the organization and existence of the Borrower, and (ii) the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received each promissory note requested
by a Term Lender pursuant to Section 2.10(e), each duly completed and executed
by the Borrower.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer or a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in paragraphs (h) and (i) of this
Section 4.01.

(f) The Administrative Agent shall have received (i) all fees and other amounts
due and payable pursuant to the Fee Letter on or prior to the Effective Date and
(ii) to the extent invoiced prior to closing, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (or shall have received satisfactory evidence that all such fees and
amounts are being paid substantially simultaneously).

(g) As of the Effective Date only, since December 31, 2014, no event resulting
in a Material Adverse Effect has occurred and is continuing.

(h) No Default or Event of Default has occurred and is continuing.

(i) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier, in
which case such representations and warranties shall be true and

 

43



--------------------------------------------------------------------------------

correct in all respects as written, including the materiality qualifier) on and
as of the Effective Date (other than those representations and warranties that
expressly relate to a specific earlier date, which shall be true and correct in
all material respects as of such earlier date (other than those representations
and warranties that are subject to a materiality qualifier, in which case such
representations and warranties shall be true and correct in all respects as of
such earlier date as written, including the materiality qualifier)).

The Administrative Agent shall notify the Borrower and the Term Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02 Advance Date. The obligation of each Term Lender to make a Loan on
each Advance Date is subject to the satisfaction (or waiver in accordance with
Section 9.03) of the following conditions:

(a) The Effective Date shall have occurred.

(b) No Default or Event of Default has occurred and is continuing.

(c) The representations and warranties of the Borrower set forth in this
Agreement (other than, for the avoidance of doubt, the representations and
warranties set forth in Section 3.07 and 3.08 shall be true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier, in which case such representations and
warranties shall be true and correct in all respects as written, including the
materiality qualifier) on and as of such Advance Date (other than those
representations and warranties that expressly relate to a specific earlier date,
which shall be true and correct in all material respects as of such earlier date
(other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as of such earlier date as written,
including the materiality qualifier)).

(d) The Administrative Agent shall have received all fees and other amounts due
and payable pursuant to the Fee Letter on or prior to such Advance Date.

ARTICLE V

AFFIRMATIVE COVENANTS

From and after the Effective Date and until the principal of and interest on
each Loan and all fees payable hereunder shall have been paid in full, the
Borrower, solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Term Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent:

(a) as soon as available, but in any event within 105 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its consolidated subsidiaries as for such fiscal year and the
related consolidated statements of income, equity and cash flows of the Borrower
and its consolidated subsidiaries for such fiscal year, all in reasonable
detail, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing selected by the
Borrower, which report and opinion shall be prepared in accordance with GAAP;

 

44



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidated balance sheet of the Borrower and its consolidated
subsidiaries as at the end of such quarter and the related consolidated
statements of income, equity and cash flows of the Borrower and its consolidated
subsidiaries for such quarter, all in reasonable detail and certified by a
Financial Officer of the Borrower as fairly presenting in all material respects
the financial condition, results of operations and cash flows of the Borrower
and its subsidiaries in accordance with GAAP, subject to normal changes
resulting from year-end adjustments;

(c) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower and within 105 days after the end of each
fiscal year of the Borrower, a certificate of a Financial Officer of the
Borrower substantially in the form of Exhibit D (i) certifying as to whether a
Default has occurred that is then continuing and, if a Default has occurred that
is then continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (ii) setting forth in reasonable
detail calculations demonstrating compliance with Section 6.07;

(d) promptly upon their becoming available, one copy of (i) each financial
statement, report, notice or proxy statement sent by the Borrower to public
securities holders generally, and (ii) each regular or periodic report, each
registration statement (without exhibits except as expressly requested by such
Term Lender), and each prospectus and all amendments thereto filed by WPZ or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange; and

(e) any other information (other than projections) which the Administrative
Agent, at the request of any Term Lender, may from time to time reasonably
request.

Any document readily available on-line through the “Electronic Data Gathering,
Analysis and Retrieval” system (or any successor system thereof) maintained by
the Securities and Exchange Commission (or any succeeding Governmental
Authority), shall be deemed to have been furnished to the Administrative Agent
for purposes of this Section 5.01. Documents required to be delivered pursuant
to this Section 5.01 may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at www.williamslp.com or (ii) on which such documents are (or are
deemed to be) delivered to the Administrative Agent. The Administrative Agent
shall post such documents on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Term Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery.

Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Term Lender prompt written notice of the
following:

 

45



--------------------------------------------------------------------------------

(a) the occurrence of any Event of Default;

(b) as soon as possible and in any event within 30 Business Days after the
Borrower or any of its Subsidiaries or ERISA Affiliate of the Borrower knows or
has reason to know that any ERISA Event with respect to any Plan of the Borrower
has occurred or is reasonably expected to occur that could reasonably be
expected to have a Material Adverse Effect in respect of the Borrower;

(c) promptly and in any event within 25 Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower, copies of each notice
received by the Borrower or any ERISA Affiliate of the Borrower from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;

(d) promptly and in any event within 25 Business Days after receipt thereof by
the Borrower or any ERISA Affiliate of the Borrower from the sponsor of a
Multiemployer Plan, a copy of each notice received by the Borrower or any ERISA
Affiliate of the Borrower concerning (i) the imposition of a Withdrawal
Liability by a Multiemployer Plan, (ii) the determination that a Multiemployer
Plan is, or is expected to be, in reorganization within the meaning of Title IV
of ERISA, (iii) the termination of a Multiemployer Plan within the meaning of
Title IV of ERISA, or (iv) the amount of liability incurred, or expected to be
incurred, by the Borrower or any ERISA Affiliate of the Borrower in connection
with any event described in clause (i), (ii) or (iii) above that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect in
respect of the Borrower; and

(e) the occurrence of (i) any “Event of Default” (as defined in the indenture
with respect thereto) with respect to the Senior Notes or (ii) any “Event of
Default” (as defined in the Existing Credit Agreement with respect thereto) with
respect to the Existing Credit Agreement; and

(f) any change in any rating established or deemed to have been established by
Moody’s or S&P for the Index Debt of the Borrower.

Each notice delivered under clauses (a) through (e) of this Section shall be
accompanied by a statement of a Responsible Officer setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
and necessary or desirable to the conduct of its business, except where failure
to do so could not be reasonably expected to have a Material Adverse Effect
except (i) in the case of any Material Subsidiary of the Borrower, where the
failure of such Material Subsidiary to so maintain its existence could not
reasonably be expected to have a Material Adverse Effect, (ii) where the failure
to preserve and maintain such rights and franchises (other than existence) or to
so qualify and remain qualified could not reasonably be expected to have a
Material Adverse Effect, and (iii) the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution not prohibited under Section 6.02.

 

46



--------------------------------------------------------------------------------

Section 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Material Subsidiaries to, pay, before the same shall become delinquent or in
default, its Indebtedness and Tax liabilities but excluding Indebtedness that is
not Material Indebtedness, except where (a)(i) the validity or amount thereof is
being contested by the Borrower or such Subsidiary in good faith by appropriate
proceedings, and (ii) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, or (b) the
failure to make payment would not reasonably be expected to have a Material
Adverse Effect.

Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Material Subsidiaries to, (a) keep and maintain all property,
taken as a whole, material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, in the reasonable judgment
of the Borrower or Material Subsidiary, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations; provided that (i) the
Borrower or Material Subsidiary may self-insure to the extent and in the manner
normal for companies of like size, type and financial condition and (ii) any
insurance required by this Section 5.05(b) may be maintained by Williams on
behalf of the Borrower or Material Subsidiary.

Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep in accordance with GAAP books
of record and account. The Borrower will, and will cause each of its Material
Subsidiaries to, permit any representatives designated by the Administrative
Agent or the Required Lenders, upon reasonable prior notice during normal
business hours and, if the Borrower shall so request, in the presence of a
Responsible Officer or an appointee of a Responsible Officer, at the Term
Lenders’ expense so long as no Event of Default exists and at the Borrower’s
expense during the continuance of an Event of Default, to visit and inspect its
properties, to examine and make extracts from its books and records (subject to
compliance with confidentiality agreements and applicable copyright law), and to
discuss its affairs, finances and condition with its officers, all at such
reasonable times and as often as reasonably requested but no more frequently
than once a year so long as no Event of Default exists.

Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Material Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, including, without
limitation, Environmental Laws, except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for working
capital, acquisitions, capital expenditures and other general partnership
purposes. No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board of Governors of the Federal Reserve System of the United States of
America, including Regulations U and X.

Section 5.09 Potential Subsidiary Guarantors.

(a) If, after the date of this Agreement, any Subsidiary of WPZ that is not
already a Guarantor guarantees any Material Indebtedness of WPZ, then that
Subsidiary shall become a

 

47



--------------------------------------------------------------------------------

Guarantor of the obligations of WPZ hereunder by executing a Guaranty and
delivering it to the Administrative Agent within twenty Business Days of the
date on which it guaranteed such Material Indebtedness, together with such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.

(b) The Guaranty of a Guarantor shall be released (i) in connection with any
sale or other disposition of all or substantially all of the properties or
assets of such Guarantor (including by way of merger or consolidation) to a
Person that is not (either before or after giving effect to such transaction) a
Guarantor, (ii) in connection with any sale or other disposition of all of the
Capital Stock of such Guarantor to a Person that is not (either before or after
giving effect to such transaction) a Guarantor, (iii) upon termination of this
Agreement or (iv) at such time as such Guarantor ceases to guaranty such
Material Indebtedness.

ARTICLE VI

NEGATIVE COVENANTS

From and after the Effective Date and until the principal of and interest on
each Loan and all fees payable hereunder have been paid in full, the Borrower,
solely with respect to itself, and to the extent set forth below, its
Subsidiaries, covenants and agrees with the Term Lenders that:

Section 6.01 Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create, assume or incur any Lien on any of its assets
or property or upon any Equity Interests of any such Material Subsidiary which
Equity Interests are now owned or hereafter acquired by the Borrower or such
Subsidiary to secure any Indebtedness of the Borrower or any other Person (other
than the Indebtedness under this Agreement) other than Permitted Liens, without
providing that the Loans of the Borrower shall be equally and ratably secured
with such Indebtedness until such time as such Indebtedness is no longer secured
by a Lien. Notwithstanding the foregoing, the Borrower may, and may permit any
of its Material Subsidiaries to, create, assume or incur any Indebtedness
secured by a Lien, other than a Permitted Lien, without securing the Loans of
the Borrower, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by Liens (other than Permitted Liens) does not exceed
15% of Consolidated Net Tangible Assets.

Section 6.02 Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of, directly
or indirectly, (in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (a) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving Person, (b) [reserved] and (c) WPZ may, in one or more substantially
concurrent related transactions, merge, combine or consolidate with or into
another Person if the survivor of such transactions is a master limited
partnership (an “MLP Combination”) in which WPZ is not the surviving Person if
(i) (x) the Index Debt of the survivor of such MLP Combination is rated by each
Rating Agency that had in effect a rating for the Index Debt of WPZ at the time
of the initial public announcement of such MLP Combination, and (y) each such
rating of the Index Debt of the survivor of such MLP Combination established by
Moody’s or S&P upon giving effect to such MLP Combination shall be not lower
than the rating by Moody’s or S&P,

 

48



--------------------------------------------------------------------------------

respectively, applicable to the Index Debt of WPZ immediately before the initial
public announcement of such merger or consolidation and (ii) immediately after
giving effect to such MLP Combination and each other transaction related thereto
(x) such survivor shall accede to the Obligations of the Borrower under this
Agreement and (y) Williams shall be the Beneficial Owner, directly or
indirectly, of 100% of the Voting Stock of the General Partner.

Section 6.03 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except as long as no Event of Default has
occurred and is continuing or would result therefrom, (a) WPZ may make
Restricted Payments of Available Cash (as defined in the Partnership Agreement)
with respect to any Quarter (as defined in the Partnership Agreement), (b) each
of NWP and TGPL and their respective Subsidiaries may make Restricted Payments
to WPZ and its Subsidiaries, (c) WPZ and its Subsidiaries may make payments or
other distributions to officers, directors or employees with respect to the
exercise by any such Persons of options, warrants or other rights to acquire
Equity Interests in WPZ or such Subsidiary issued pursuant to an employment,
equity award, equity option or equity appreciation agreement or plans entered
into by WPZ or such Subsidiary in the ordinary course of business, (d) WPZ may
reimburse the General Partner for expenses pursuant to the Partnership
Agreement, (e) TGPL and NWP and their Subsidiaries may distribute cash to WPZ in
connection with their participation in WPZ’s cash management program and (f) any
Person may be permitted to make any Restricted Payment required to effectuate a
MLP Combination; provided, that even if an Event of Default shall have occurred
and is continuing, no Subsidiary of the Borrower shall be prohibited from
upstreaming dividends or other payments to the Borrower or any Subsidiary of the
Borrower or making, in the case of any Subsidiary that is not wholly-owned
(directly or indirectly) by the Borrower, dividends or payments, as the case may
be, to the other owners of Equity Interests in such Subsidiary; and provided,
further, that, any dividends or payments by any such Subsidiary that is not
wholly-owned (directly or indirectly) by the Borrower to the Borrower shall be
not less than an amount equal to (x) WPZ’s direct or indirect percentage
ownership of Equity Interests in such Subsidiary times (y) the amount of all
such dividends and payments made to all owners of Equity Interests in such
Subsidiary.

Section 6.04 Restrictive Agreements. The Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, enter into or
permit to exist any agreement or other arrangement with any Person, other than
the Term Lenders pursuant hereto, which expressly prohibits or restricts or
imposes any conditions upon the ability of any Material Subsidiary of the
Borrower to (a) pay dividends or make other distributions or pay any
Indebtedness owed to WPZ or any Material Subsidiary of WPZ, or (b) make
subordinate loans or advances to or make other investments in WPZ or any
Material Subsidiary of WPZ in each case, other than restrictions or conditions
contained in, or existing by reasons of, any agreement or instrument
(i) relating to any Indebtedness or volumetric production payment arrangements
of any Subsidiary of WPZ, (ii) relating to property existing at the time of the
acquisition thereof, so long as the restriction or condition relates only to the
property so acquired, (iii) relating to (x) any Subsidiary of WPZ at the time
such Subsidiary was merged or consolidated with or into, or acquired by, WPZ or
a Subsidiary of WPZ or became a Subsidiary of WPZ and not created in
contemplation thereof or (y) any Person at the time such Person merges, combines
or otherwise consolidates with WPZ in connection with a MLP Combination and not
created in contemplation thereof, (iv) effecting a renewal, extension,
refinancing, refund or replacement (or successive extensions, renewals,
refinancings, refunds or replacements) of Indebtedness issued under an agreement
referred to in clauses (i) through (iii)

 

49



--------------------------------------------------------------------------------

above, so long as the restrictions and conditions contained in any such renewal,
extension, refinancing, refund or replacement agreement, taken as a whole, are
not materially more restrictive than the restrictions and conditions contained
in the original agreement, as determined in good faith by the board of directors
of the General Partner, (v) constituting customary provisions restricting
subletting or assignment of any leases of WPZ or any Subsidiary of WPZ or
provisions in agreements that restrict the assignment of such agreement or any
rights thereunder, (vi) related to Permitted Liens, (vii) constituting any
temporary encumbrance or restriction with respect to a Subsidiary of WPZ under
an agreement that has been entered into for the disposition of all or
substantially all of the outstanding Equity Interests of or assets of such
Subsidiary, provided that such disposition is otherwise permitted hereunder,
(viii) constituting customary restrictions on cash, other deposits or assets
imposed by customers and other persons under contracts entered into in the
ordinary course of business, (ix) constituting provisions contained in
agreements or instruments relating to Indebtedness that prohibit the transfer of
all or substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary of WPZ and WPZ or another
Subsidiary of WPZ, (xi) constituting any restriction or condition with respect
to property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property, (xiii) constituting a Hybrid Security or an indenture,
document, agreement or security entered into or issued in connection with a
Hybrid Security or otherwise constituting a restriction or condition on the
payment of dividends or distributions by an issuer of a Hybrid Security;
(xiv) entered into in the ordinary course of business; (xv) existing under or by
reason of applicable law; (xvi) relating to a joint venture or similar
arrangement, so long as the restriction or condition relates only to the
property that is subject to such joint venture or similar arrangement;
(xvii) existing on the Effective Date and set forth in Schedule 6.04;
(xviii) relating to financial performance covenants or (xix) arising from the
Partnership Agreement or the limited liability company agreement with respect to
Discovery.

Section 6.05 Affiliate Transactions. The Borrower will not, and will not permit
any of its Material Subsidiaries to, directly or indirectly, pay any funds to or
for the account of, make any investment in, lease, sell, transfer or otherwise
dispose of any assets, tangible or intangible, to, or participate in, or effect,
any transaction with, any officer, director, employee or Affiliate (other than
the Borrower or any of its Subsidiaries) unless as a whole such transactions
between the Borrower and its Subsidiaries on the one hand and any officer,
director, employee or Affiliate (other than the Borrower or any of its
Subsidiaries) on the other hand, are on terms and conditions fair and reasonable
to the Borrower or such Material Subsidiary as determined by the General
Partner; provided, that the foregoing provisions of this Section shall not
prohibit (a) the Borrower or any of its Subsidiaries from declaring or paying
any lawful dividend or distribution otherwise permitted hereunder, (b) the
Borrower or any of its Subsidiaries from providing credit support for its
Subsidiaries as it deems appropriate in the ordinary course of business, (c) WPZ
or any of its Subsidiaries from engaging in a transaction or transactions that
occur within a related series of transactions, which, in the aggregate, are on
terms and conditions that are fair and reasonable as determined by the General
Partner, (d) the Borrower or any of its Subsidiaries from engaging in
non-material transactions with any officer, director, employee or Affiliate of
the Borrower or any of its Subsidiaries that are not on an arms-length basis or
are not on terms as favorable as could have been

 

50



--------------------------------------------------------------------------------

obtained from a third party but are in the ordinary course of the Borrower’s or
such Subsidiary’s business, so long as, in each case, after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
(e) WPZ or any of its Subsidiaries from engaging in a transaction with an
Affiliate if such transaction has been approved by the General Partner’s Board
of Directors, (f) any arrangement in place on the Effective Date or any
amendment thereto or replacement thereof or any transaction contemplated thereby
so long as such amendment or replacement is not more disadvantageous in any
material respect than the arrangement so amended or replaced; (g) any
transaction permitted under the Partnership Agreement; (h) any corporate sharing
agreements with respect to Tax sharing and general overhead and administrative
matters; (i) any direct or indirect transfer of Equity Interests to WPZ or any
of its Subsidiaries in one or a series of transactions or (j) WPZ’s and its
Subsidiaries’ participation in WPZ’s cash management program.

Section 6.06 Change in Nature of Businesses. Neither the Borrower nor any
Material Subsidiary of the Borrower will materially alter the character of their
business from the midstream energy business, pipeline business and wetlands
mitigation business and those lines of business conducted by WPZ and its
Subsidiaries on the Effective Date (or which are directly related thereto or
generally related thereto), except that WPZ and its Subsidiaries may engage in
the businesses of producing, gathering, processing, storing, transporting and
distributing natural gas, natural gas liquids, refined products and crude oil
and similar businesses.

Section 6.07 Financial Condition Covenants.

(a) Leverage Ratio. WPZ shall not permit the ratio of Consolidated Indebtedness
of WPZ as of the last day of any fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01 to Consolidated EBITDA of WPZ for
the four full fiscal quarters ending on such date to exceed the maximum ratio
set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

   Maximum Leverage Ratio  

December 31, 2015, March 31, 2016 and June 30, 2016

     5.75 to 1.00   

September 30, 2016 and December 31, 2016

     5.50 to 1.00   

March 31, 2017 and each fiscal quarter ending thereafter

     5.00 to 1.00   

provided, that with respect to any fiscal quarter ending on or after March 31,
2017, such maximum ratio shall be 5.50 to 1.00, if the Borrower has made any
Specified Acquisition in the one of the last three fiscal quarters of the
four-fiscal quarter period ending on such date.

For purposes of this Section 6.07(a): (A) Hybrid Securities up to an aggregate
amount of 15% of Consolidated Total Capitalization shall be excluded from
Consolidated Indebtedness of WPZ and (B) Consolidated EBITDA of WPZ may include,
at WPZ’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

51



--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan payable under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five (5) days or (ii) any fee
or any other amount (other than an amount referred to in clause (a) or (b)(i) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of ten
(10) days;

(c) any representation or warranty made by the Borrower herein or in any other
Loan Document (or by any Responsible Officer of the Borrower) in writing under
or in connection with this Agreement or any other Loan Document or any
instrument executed in connection herewith (including representations and
warranties deemed made pursuant to Section 4.02) shall prove to have been
incorrect in any material respect when made or deemed made and such materiality
is continuing;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after the earlier of (i) written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of the Required Lenders) or (ii) a Responsible Officer of the Borrower shall
have knowledge of such failure;

(f) the Borrower or any Material Subsidiary of the Borrower shall (i) fail to
pay (A) any principal of or premium or interest on any Material Indebtedness,
any Indebtedness under the Existing Credit Agreement or, in either case, any
Refinanced Indebtedness in respect thereof, of the Borrower or such Material
Subsidiary (as the case may be), or (B) aggregate net obligations under one or
more Hedging Agreements (excluding amounts the validity of which are being
contested in good faith by appropriate proceedings, if necessary, and for which
adequate reserves with respect thereto are maintained on the books of the
Borrower or such Material Subsidiary (as the case may be)) in excess of
$150,000,000, in each case when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness or such
Hedging Agreements; or (ii) default in the observance or performance of any
covenant or obligation contained in any agreement of such Material Indebtedness
or the Existing Credit Agreement or, in either case, any Refinanced Indebtedness
in respect thereof, that is a default (in each case, other than a failure to pay
specified in clause (i) of this subsection (f)) and such default shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect thereof is to accelerate the maturity of such Material
Indebtedness or require such Material Indebtedness to be prepaid prior to the
stated maturity thereof; for the avoidance of doubt the parties acknowledge and
agree that any payment required to be made under a guaranty of payment or
collection described in clause (g) of the definition of Indebtedness

 

52



--------------------------------------------------------------------------------

shall be due and payable at the time such payment is due and payable under the
terms of such guaranty (taking into account any applicable grace period) and
such payment shall be deemed not to have been accelerated or required to be
prepaid prior to its stated maturity as a result of the obligation guaranteed
having become due; provided, that this paragraph (f) shall not apply to secured
Indebtedness that becomes due as a result of voluntary sale or transfer of the
property or assets securing such Indebtedness;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary of the Borrower or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary of
the Borrower or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any Material Subsidiary of the Borrower shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary of the Borrower or for a substantial part of its assets
(iv) make a general assignment for the benefit of creditors or (v) take any
action for the purpose of effecting any of the foregoing;

(i) the Borrower or any Material Subsidiary of the Borrower shall admit in
writing its inability to pay its debts generally;

(j) one or more judgments for the payment of money in an aggregate uninsured
amount equal to or greater than $150,000,000 shall be rendered against the
Borrower or any Material Subsidiary of the Borrower or any combination thereof
and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any such Material Subsidiary of the Borrower to enforce any such
judgment;

(k) an ERISA Event shall have occurred and, thirty (30) days after notice
thereof shall have been given to the Borrower by the Administrative Agent, such
ERISA Event shall still exist, and such ERISA Event, when taken together with
all other ERISA Events that have occurred, would reasonably be expected to
result in a Material Adverse Effect;

(l) the Borrower or any Material Subsidiary or ERISA Affiliate of the Borrower
shall have been notified by the sponsor of a Multiemployer Plan that it has
incurred Withdrawal Liability to such Multiemployer Plan in an amount which,
when aggregated with all other amounts required to be paid to Multiemployer
Plans in connection with Withdrawal Liabilities (determined as of the date of
such notification), would reasonably be expected to result in a Material Adverse
Effect;

 

53



--------------------------------------------------------------------------------

(m) the Borrower or any Material Subsidiary or ERISA Affiliate of the Borrower
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and its ERISA
Affiliates to all Multiemployer Plans which are then in reorganization or being
terminated have been or will be increased over the amounts contributed to such
Multiemployer Plans for the respective plan years which include the Effective
Date by an amount that would reasonably be expected to result in a Material
Adverse Effect;

(n) the General Partner takes, suffers or permits to exist any of the events or
conditions referred to in clauses (g), (h) or (i) of this Article;

(o) a Change in Control shall occur; or

(p) if any Guaranty of a Material Subsidiary is required to be in effect
pursuant to Section 5.09(a) and prior to the release of such Guaranty pursuant
to Section 5.09(b), (i) such Guaranty for any reason is not a legal, valid,
binding and enforceable obligation of such Guarantor party thereto for more than
five (5) days or (ii) such Guarantor shall so state in writing that such
Guaranty for any reason is not a legal, valid, binding and enforceable
obligation of such Guarantor;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) declare the Loans owed by the
Borrower as to which an Event of Default has occurred and is continuing to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article, the
obligations of each Lender to make Loans to the Borrower shall be automatically
terminated and the principal of the Loans of the Borrower then outstanding,
together with accrued interest thereon and all fees and other obligations owed
by the applicable Borrower as to which such Event of Default has occurred and is
continuing, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower, and (ii) exercise on behalf of itself and the Term Lenders all
rights and remedies available to it and the Term Lenders under the Loan
Documents.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment and Authority. Each Term Lender hereby irrevocably
appoints Barclays Bank PLC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Term Lenders, and no Borrower or Guarantor shall have rights as a
third party beneficiary of any of such provisions.

 

54



--------------------------------------------------------------------------------

Section 8.02 Administrative Agent Individually.

(a) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Term Lender as any other Term Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Term Lender” or “Term Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Term Lenders.

(b) Each Term Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Article VIII as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Borrower or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Borrower and its Affiliates and including holding, for its own account or on
behalf of others, equity, debt and similar positions in the Borrower or its
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Borrower
or its Affiliates. Each Term Lender understands and agrees that in engaging in
the Activities, the Agent’s Group may receive or otherwise obtain information
concerning the Borrower or its Affiliates (including information concerning the
ability of the Borrower to perform its obligations hereunder and under the other
Loan Documents) which information may not be available to any of the Term
Lenders that are not members of the Agent’s Group. None of the Administrative
Agent nor any member of the Agent’s Group shall have any duty to disclose to any
Term Lender or use on behalf of the Term Lenders, and shall not be liable for
the failure to so disclose or use, any information whatsoever about or derived
from the Activities or otherwise (including any information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower or any Affiliate thereof) or to account for any
revenue or profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Term
Lender such documents as are expressly required by any Loan Document to be
transmitted by the Administrative Agent to the Term Lenders.

(c) Each Term Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either now have or may in the future have interests
or take actions that may conflict with the interests of any one or more of the
Term Lenders (including the interests of the Lenders hereunder and under the
other Loan Documents). Each Term Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Administrative Agent being a member of the Agent’s Group, and
that each member of the Agent’s Group may undertake any

 

55



--------------------------------------------------------------------------------

Activities without further consultation with or notification to any Term Lender.
None of (i) this Agreement nor any other Loan Document, (ii) the receipt by the
Agent’s Group of information (including Information) concerning the Borrower or
its Affiliates (including information concerning the ability of the Borrower to
perform their respective obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including without limitation any duty of trust
or confidence) owing by the Administrative Agent or any member of the Agent’s
Group to any Term Lender including any such duty that would prevent or restrict
the Agent’s Group from acting on behalf of customers (including the Borrower or
its Affiliates) or for its own account.

Section 8.03 Duties of Administrative Agent; Exculpatory Provisions.

(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under the Bankruptcy Code or other debtor relief
law or that may effect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of the Bankruptcy Code or other debtor relief
law.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Term Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Section 9.03 or Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or the event or
events that give or may give rise to any Default unless and until the Borrower
or any Term Lender shall have given notice to the Administrative Agent
describing such Default and such event or events.

(c) Neither the Administrative Agent nor any member of the Agent’s Group shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than (but
subject to the foregoing clause (ii)) to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Term Lender
and each Term Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

Section 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Term Lender, the Administrative Agent may presume that such condition is
satisfactory to such Term Lender unless an officer of the Administrative Agent
responsible for the transactions contemplated hereby shall have received notice
to the contrary from such Term Lender prior to the making of such Loan, and in
the case of a Borrowing, such Term Lender shall not have made available to the
Administrative Agent such Term Lender’s ratable portion of such Borrowing. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article VIII and Section 9.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub agents.

Section 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Term Lenders and the Borrower
(such notice not to be effective until 30 days have lapsed). Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, unless an
Event of Default under subsection (a), (g) or (h) of Article VII has occurred
and is continuing, with the consent of the Borrower, to appoint a successor. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (such 30-day period, the “Lender
Appointment Period”), then the retiring Administrative Agent may on behalf of
the Term Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Administrative

 

57



--------------------------------------------------------------------------------

Agent to appoint, on behalf of the Term Lenders, a successor Administrative
Agent, the retiring Administrative Agent may at any time upon or after the end
of the Lender Appointment Period notify the Borrower and the Term Lenders that
no qualifying Person has accepted appointment as successor Administrative Agent
and the effective date of such retiring Administrative Agent’s resignation which
effective date shall be no earlier than three business days after the date of
such notice. Upon the resignation effective date established in such notice and
regardless of whether a successor Administrative Agent has been appointed and
accepted such appointment, the retiring Administrative Agent’s resignation shall
nonetheless become effective and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Term Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Administrative
Agent of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
as Administrative Agent hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by WPZ to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between WPZ and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” requiring notice from the Administrative
Agent or any other party) a Defaulting Lender, the Required Lenders (determined
after giving effect to Section 9.03) may by notice to the Borrower and such
Person remove such Person as Administrative Agent and, in with the consent of
the Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date 30 days after the giving of such notice by the Required Lenders
(regardless of whether a replacement Administrative Agent has been appointed).

Section 8.07 Non-Reliance on Administrative Agent and Other Term Lenders.

(a) Each Term Lender confirms to the Administrative Agent, each other Term
Lender and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Term Lender or any of their respective Related
Parties, of evaluating the merits and risks (including Tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.

 

58



--------------------------------------------------------------------------------

(b) Each Term Lender acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other Term
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Term Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

(i) the financial condition, status and capitalization of the Borrower;

(ii) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(iii) determining compliance or non-compliance with any condition hereunder to
the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition;

(iv) the adequacy, accuracy and/or completeness of any information delivered by
the Administrative Agent, any other Term Lender or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

ARTICLE IX

MISCELLANEOUS

Section 9.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone, all notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

(i) if to WPZ or any other Borrower, to it at Williams Partners L.P., c/o WPZ GP
LLC, One Williams Center, Tulsa, Oklahoma 74172-0172, Attention of Treasurer
(fax number (918) 573-0871);

(ii) if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh Ave., New
York, NY 10019, attention of Jake Lam (fax number: 212-526-5115, phone number:
212-526-2874, email: jake.lam@barclays.com) with a copy to Barclays Capital
Services

 

59



--------------------------------------------------------------------------------

LLC, 1301 Sixth Avenue, New York, NY 10019, attention of Christopher Aitkin (fax
number: 917-522-0569, phone number: 212-320-6564, email:
xrausloanops@barclays.com and Christopher.Aitkin@barclays.com); and

(iii) if to any other Term Lender, to it at its address (or fax number) set
forth in its Administrative Questionnaire.

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

(b) All notices, demands, requests, consents and other communications described
in clause (a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or Article
VIII shall not be effective until received by the Administrative Agent.

(c) Notwithstanding clauses (a) and (b) (unless the Administrative Agent
requests that the provisions of clause (a) and (b) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the
Borrower shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to xrausloanops@barclays.com or such other electronic mail
address (or similar means of electronic delivery) as the Administrative Agent
may notify to the Borrower. Nothing in this clause (c) shall prejudice the right
of the Administrative Agent or any Term Lender to deliver any Approved
Electronic Communication to the Borrower in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.

Section 9.02 Posting of Approved Electronic Communications.

(a) Each of the Term Lenders and the Borrower agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Term Lenders by posting such Approved Electronic
Communications on Debt Domain or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

60



--------------------------------------------------------------------------------

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time, each of the Term
Lenders and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged, each of the Term Lenders and the
Borrower hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(d) Each of the Term Lenders and the Borrower agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

Section 9.03 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Term Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the Term
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Term Lender may
have had notice or knowledge of such Default at the time.

 

61



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Term Lender
without the written consent of such Term Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Term Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Term Lender
affected thereby, (iv) except as contemplated in Section 2.04(e), change any
provision in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Term Lender, or (v) change any of
the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Term Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Term Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Except as
provided herein, during such period as a Term Lender is a Defaulting Lender, to
the fullest extent permitted by applicable law, such Term Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Applicable Percentage and the outstanding Loans of such Term Lender hereunder
will not be taken into account in determining whether the Required Lenders or
all of the Term Lenders, as required, have approved any such amendment or waiver
(and the definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided, that any such amendment
or waiver referred to in clauses (i) through (v) or the proviso above or that
would alter the terms of this proviso shall require the consent of such
Defaulting Lender to the extent such Defaulting Lender is affected thereby.

(c) Notwithstanding the foregoing, the Administrative Agent and WPZ may amend
any Loan Document to correct any obvious errors, mistakes, omissions, defects or
inconsistencies of a technical or immaterial nature, and such amendment shall
become effective without any further consent of any other party to such Loan
Document other than the Administrative Agent and WPZ.

Section 9.04 Expenses; Indemnity; Damage Waiver.

(a) (i) WPZ agrees to pay, within 30 days of receipt by WPZ of request therefor,
all reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with the syndication, preparation, execution, delivery,
administration, modification and amendment of this Agreement, the Notes, or any
other Loan Document and the other documents to be delivered under this
Agreement, including the reasonable fees and out-of-pocket expenses of
Shearman & Sterling LLP, counsel for the Administrative Agent, with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under this Agreement, the Notes and any other Loan
Document, and (ii) WPZ agrees to pay, on demand all costs and expenses, if any
(including reasonable counsel fees and out-of-pocket expenses), of the
Administrative Agent and each Term Lender in connection with the enforcement
(after the occurrence and during the continuance of an Event of Default and
whether through negotiations (including formal workouts or restructurings),
legal proceedings or otherwise) against the Borrower or any Guarantor of any
Loan Document.

 

62



--------------------------------------------------------------------------------

(b) The Borrower agrees, to the fullest extent permitted by law, to indemnify
and hold harmless the Administrative Agent, each Term Lender (other than any
Defaulting Lender) and each Related Party of any of the foregoing Persons (the
“Indemnified Parties”) from and against any and all claims, damages, losses,
liabilities, costs, penalties, fees and expenses (including reasonable fees and
disbursements of counsel) of any kind or nature whatsoever for which any of them
may become liable or which may be incurred by or asserted against any of the
Indemnified Parties (other than claims and related damages, losses, liabilities,
costs, penalties, fees and expenses made by one Term Lender (or its successors
or assignees) against another Term Lender) arising out of, related to or in
connection with (i) any Loan Document or any other document or instrument
delivered in connection herewith, (ii) any violation by the Borrower or any
Subsidiary thereof of any Environmental Law or any other law, rule, regulation
or order, (iii) any Loan or the use or proposed use of the proceeds of any Loan,
(iv) any transaction in which any proceeds of any Loan are applied or (v) any
investigation, litigation or proceeding, whether or not any of the Indemnified
Parties is a party thereto, related to or in connection with any of the
foregoing or any Loan Document (EXPRESSLY INCLUDING ANY SUCH CLAIM, DAMAGE,
LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE ATTRIBUTABLE TO THE ORDINARY,
SOLE OR CONTRIBUTORY NEGLIGENCE OF SUCH INDEMNIFIED PARTY, BUT EXCLUDING ANY
SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, PENALTY, FEE OR EXPENSE SOUGHT TO BE
RECOVERED BY ANY INDEMNIFIED PARTY TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY, COST, PENALTY, FEE OR EXPENSE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNIFIED PARTY). IT IS THE INTENT OF THE PARTIES
HERETO THAT EACH INDEMNIFIED PARTY SHALL, TO THE EXTENT PROVIDED IN THIS SECTION
9.04(b), BE INDEMNIFIED FOR ITS OWN ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Revolving Lender severally agrees to pay to the Administrative Agent, such
Term Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability, cost, penalty, fee or related expense, as the case may be,
was incurred by or asserted against the Administrative Agent in its capacity as
such.

(d) To the fullest extent permitted by applicable law, no party shall assert,
and each party hereby waives, any claim against any other party or any
Indemnified Party, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof; provided, however, that the
foregoing limitation shall not be deemed to impair or affect the indemnification
obligations of the Borrower under the Loan Documents. No Indemnified Party
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

63



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor, such demand to be in reasonable detail setting
forth the basis for and method of calculation of such amounts.

Section 9.05 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Term Lender and no
Term Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Term Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Assignments by Term Lenders. Any Term Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Term Lender’s Commitment and the Loans at the time owing to it or in the case of
an assignment to a Term Lender, an Affiliate of a Term Lender or an Approved
Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Term Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 and shall be an integral
multiple of $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, WPZ otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

64



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Term Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of WPZ (such consent not to be unreasonably withheld or delayed)
shall be required unless (x) an Event of Default has occurred and is continuing
at the time of such assignment or (y) such assignment is to a Term Lender, an
Affiliate of a Term Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Term Lender with a Commitment, an Affiliate of such Term
Lender or an Approved Fund with respect to such Term Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 (which fee may be waived by the
Administrative Agent in its discretion), and the assignee, if it is not a Term
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons or a Defaulting Lender. No such assignment
shall be made to a natural person or a Defaulting Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Term Lender under this
Agreement, and the assigning Term Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Term Lender’s rights and obligations
under this Agreement, such Term Lender shall cease to be a party hereto) but
shall continue to be entitled to the benefits of Sections 2.15, 2.17 and 9.04
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any purported assignment or transfer by a Term Lender of rights
or obligations under this Agreement that does not comply with this
Section 9.05(b) shall be void, and any such purported assignment or transfer
shall be treated for purposes of this Agreement as a sale by such Term Lender of
a participation in such rights and obligations in accordance with paragraph
(d) of this Section.

 

65



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Term Lenders, the Credit Exposure,
and principal amounts of the Loans owing to (and stated interest thereon), each
Term Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Term Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Term Lender hereunder
for all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Term Lender
as to its own Commitments and amounts owing to it, at any reasonable time and
from time to time upon reasonable prior notice. Upon its receipt of an executed
Assignment and Acceptance, together with any Note subject to such assignment,
and the payment of any processing and registration fee, the Administrative Agent
shall (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
parties thereto.

(d) Participations. Any Term Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Term
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Term Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Term Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) such Term Lender receives the
documentation required under Section 2.17(f) from such participant (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Term Lender), (iv) such Term Lender, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintains a
register on which it enters the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”), provided that no Term Lender shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, advances or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form for federal
income Tax purposes or as otherwise required by law, and (v) the Borrower, the
Administrative Agent and the Term Lenders shall continue to deal solely and
directly with such Term Lender in connection with such Term Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Term Lender sells such a
participation shall provide that such Term Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Term Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in Section 9.03(b) that
affects such Participant. Subject to paragraph (e) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
and 2.17 to the same extent as if it were a Term Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Term Lender, provided such Participant agrees
to be subject to Section 2.18(c) as though it were a Term Lender.

 

66



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17 than the applicable Term
Lender would have been entitled to receive with respect to the participation
sold to such Participant unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Term Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Term Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Term Lender; provided that no such pledge or assignment shall release
such Term Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Term Lender as a party hereto.

Section 9.06 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid. The provisions of Sections 2.15, 2.16, 2.17 and 9.04
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans or the termination of this Agreement or any provision hereof.

Section 9.07 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or pdf shall be effective as delivery of a manually
executed counterpart of this Agreement.

Section 9.08 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.09 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Term Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in

 

67



--------------------------------------------------------------------------------

whatever currency) at any time owing by such Term Lender to or for the credit or
the account of the Borrower or any Guarantor against any and all of the
obligations of the Borrower or any Guarantor now or hereafter existing under
this Agreement or any other Loan Document to such Term Lender, irrespective of
whether or not such obligations of the Borrower or any Guarantor may be owed to
a branch or office of such Term Lender different from the branch or office
holding such deposit or obligated on such indebtedness, provided that demand has
been made to the Borrower for payment of such obligations. The rights of each
Term Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Term Lender may have. Each Term
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
or, to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Term Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrower
or its respective properties in the courts of any jurisdiction.

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER

 

68



--------------------------------------------------------------------------------

THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

Section 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13 Confidentiality. Each of the Administrative Agent and the Term
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential) to the extent used in connection with the
administration of this Agreement, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) during the existence
of an Event of Default, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other similar transaction under which payments are to be made by reference to
the Borrower and its respective obligations, this Agreement or payments
hereunder, (iii) any rating agency, (iv) the CUSIP Service Bureau or any similar
organization or (v) any assignee in connection with any pledges permitted by
Section 9.05(f), (g) with the consent of WPZ, or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Term
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Term Lender on
a nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.14 Treatment of Information.

 

69



--------------------------------------------------------------------------------

(a) Certain of the Term Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that may contain material non-public information with respect to the
Borrower or its securities (such material non-public information, “Restricting
Information”). Other Term Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain Restricting Information. Each Term Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning such issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties nor the
Borrower nor any of its Related Parties, shall, by making any Communications
(including Restricting Information) available to a Term Lender, by participating
in any conversations or other interactions with a Term Lender or otherwise, make
or be deemed to make any statement with regard to or otherwise warrant that any
such information or Communication does or does not contain Restricting
Information (except with respect to the Borrower and its Related Parties,
pursuant to Section 9.14(b)), nor shall the Administrative Agent or any of its
Related Parties nor the Borrower nor any of its Related Parties be responsible
or liable in any way for any decision a Term Lender may make to limit or to not
limit its access to Restricting Information. In particular, none of the
Administrative Agent nor any of its Related Parties nor the Borrower nor any of
its Related Parties (i) shall have, and the Administrative Agent, on behalf of
itself and each of its Related Parties, hereby disclaims, any duty to ascertain
or inquire as to whether or not a Term Lender has or has not limited its access
to Restricting Information, such Term Lender’s policies or procedures regarding
the safeguarding of material, nonpublic information or such Term Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to the Borrower or Term Lender or any of their respective Related
Parties arising out of or relating to the Administrative Agent or any of its
Related Parties providing or not providing Restricting Information to any Term
Lender.

(b) The Borrower agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Term Lenders whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
the Borrower shall be deemed to have authorized the Administrative Agent and the
Term Lenders to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 9.14) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws, (iii) all Communications marked “PUBLIC” may be delivered to
all Term Lenders and may be made available through a portion of the Approved
Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by the Borrower regarding
whether a Communication contains or does not contain material non-public
information with respect to the Borrower or its securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to the
Borrower, any Term Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon

 

70



--------------------------------------------------------------------------------

such statement or designation, including any action as a result of which
Restricting Information is provided to a Term Lender that may decide not to take
access to Restricting Information. Nothing in this Section 9.14 shall modify or
limit a Term Lender’s obligations under Section 9.13 with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

(c) Each Term Lender acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Term Lender agrees that it will nominate at least one designee
to receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Term Lender’s Administrative Questionnaire. Each Term Lender agrees to notify
the Administrative Agent from time to time of such Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

(d) Each Term Lender acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Term Lenders generally. Each Term Lender
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Term Lenders may have access to Restricting Information that is not
available to such electing Term Lender. None of the Administrative Agent nor any
Term Lender with access to Restricting Information shall have any duty to
disclose such Restricting Information to such electing Term Lender or to use
such Restricting Information on behalf of such electing Term Lender, and shall
not be liable for the failure to so disclose or use, such Restricting
Information.

(e) The provisions of the foregoing clauses of this Section 9.14 are designed to
assist the Administrative Agent, the Term Lenders and the Borrower, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Term Lenders express a desire not to receive
Restricting Information notwithstanding that certain Communications hereunder or
under the other Loan Documents or other information provided to the Term Lenders
hereunder or thereunder may contain Restricting Information. Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that the Borrower’s or Term Lender’s
adherence to such provisions will be sufficient to ensure compliance by the
Borrower or Term Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Term
Lenders and the Borrower assumes the risks associated therewith.

Section 9.15 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Term Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Term Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate

 

71



--------------------------------------------------------------------------------

therefor) until such cumulated amount, together (to the extent lawful) with
interest thereon at the Federal Funds Effective Rate to the date of repayment,
shall have been received by such Term Lender.

Section 9.16 No Waiver; Remedies. No failure on the part of any Term Lender or
the Administrative Agent to exercise, and no delay in exercising, any right
under this Agreement or any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies provided in this Agreement are cumulative and not exclusive of any
remedies provided by law.

Section 9.17 Liability of General Partner. It is hereby understood and agreed
that the General Partner shall have no personal liability, as general partner or
otherwise, for the payment of any amount owing or to be owing hereunder or under
the other Loan Documents. Notwithstanding the foregoing, nothing in this
Section 9.17 shall be construed to modify or supersede any obligation of the
General Partner to restore any negative balance in its capital account
(maintained by WPZ pursuant to the Partnership Agreement) upon liquidation of
its interest in the Borrower.

Section 9.18 USA Patriot Act Notice. Each Term Lender and Administrative Agent
(for itself and not on behalf of any Term Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2003)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Term Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act. The Borrower shall, following
a request by the Administrative Agent or any Term Lender, provide all
documentation and other information that the Administrative Agent or such Term
Lender reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

Section 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (a) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, on the one hand, and the
Administrative Agent and the Term Lenders, on the other hand, and the Borrower
is capable of evaluating and understanding and understands and accepts the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (b) in connection with the process leading to such
transaction, the Administrative Agent and the Term Lenders are and have been
acting solely as principals and are not the financial advisors, agents or
fiduciaries, for the Borrower or any of its Affiliates, stockholders, creditors
or employees or any other Person; (c) the Administrative Agent and the Term
Lenders have not assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Term Lender advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and the Administrative Agent and the

 

72



--------------------------------------------------------------------------------

Term Lenders have no obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (d) the
Administrative Agent, the Term Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and the Administrative Agent and the
Term Lenders have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (e) the Administrative Agent
and the Term Lenders have not provided and will not provide any legal,
accounting, regulatory or Tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and Tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
or the Term Lenders with respect to any breach or alleged breach of agency
(other than against the Administrative Agent acting in its administrative
capacity) or fiduciary duty; provided, however that it being understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

Section 9.20 GP Buy-in. Notwithstanding any term or provision herein or in any
other Loan Document, the parties hereto agree that any GP Buy-in and any
transaction related thereto is expressly permitted under this Agreement and each
other Loan Document without any further action, waiver, consent or agreement by
the Administrative Agent, the Joint Lead Arrangers, any other agent or any Term
Lender from time to time party hereto. As used herein, “GP Buy-in” refers to any
sale, lease, transfer or disposition by Williams of its Equity Interests in the
General Partner to WPZ.

[Signature Pages to Follow]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC, General Partner By:  

/s/ Peter S. Burgess

Name:  

Peter S. Burgess

Title:  

Treasurer

Signature Page to Credit Agreement

Williams Partners L.P.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent and as a Lender

By:   /s/ Craig J. Malloy Name: Craig J. Malloy Title: Director

Signature Page to Credit Agreement

 

 

 



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as Lender

By:   /s/ Mark Sparrow Name: Mark Sparrow Title: Director

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

J.P. MORGAN CHASE, N.A.,

as Lender

By:   /s/ Muhammad Hasan Name: Muhammad Hasan Title: Vice President

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as Lender

By:   /s/ Evans Swann Jr. Name: Evans Swann Jr. Title: Authorized Signatory

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS) LLC,

as Lender

By:   /s/ Savo Bozic Name: Savo Bozic Title: Authorized Signatory

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------

Schedule 2.01

Applicable Percentages and Commitments of Term Lenders

 

Lender

 

 

Commitment

 

 

Applicable Percentage

 

The Bank of Nova Scotia   $200,000,000   23.5294% Barclays Bank PLC  
$200,000,000   23.5294%

Toronto Dominion

(Texas) LLC

  $200,000,000   23.5294% Royal Bank of Canada   $175,000,000   20.5882%
JPMorgan Chase Bank, N.A.   $75,000,000   8.8235%



--------------------------------------------------------------------------------

Schedule 6.04

Restrictive Agreements

None.

 

85



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of December 23, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), among
Williams Partners L.P., the Lenders party thereto and Barclays Bank PLC, as
Administrative Agent for the Lenders. Terms defined in the Credit Agreement are
used herein with the same meanings.

The Assignor named herein hereby sells and assigns, without recourse, to the
Assignee named herein, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, but excluding accrued interest and fees to and excluding the
Assignment Date. The Assignee hereby acknowledges receipt of a copy of the
Credit Agreement. From and after the Assignment Date (i) the Assignee shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the Assigned Interest,
relinquish its rights and be released from its obligations under the Credit
Agreement.

This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(f) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.05(b) of the Credit Agreement.

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of New York.

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:



--------------------------------------------------------------------------------

Effective Date of Assignment

(“Assignment Date”):

 

    Principal Amount Assigned     Percentage Assigned of
Commitment (set forth, to at least 8
decimals, as a percentage of the
aggregate Commitments of all
Lenders thereunder)  

Commitment Assigned:

  $                          % 

Loans:

   

Notwithstanding any term or provision herein or in any other agreement,
instrument or document between the parties to this Assignment and Acceptance
evidencing or governing the transfer of the Assigned Interest from the Assignor
to the Assignee (including any defined terms or section headings therein), the
parties to this Assignment and Assumption intend that the transaction providing
for transfer of the Assigned Interest from the Assignor to the Assignee be a
sale by the Assignor and a purchase by the Assignee of the Assigned Interest,
and not an assignment by the Assignor and an assumption by the Assignee of the
Assigned Interest.

The terms set forth above are hereby agreed to:

 

[Name of Assignor], as Assignor By:  

 

  Name:   Title: [Name of Assignee], as Assignee By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

The undersigned hereby consent to the within assignment:

 

Williams Partners L.P.     Barclays Bank PLC,     Individually and as
Administrative Agent By: WPZ GP LLC,     General Partner       By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

Dated                     

Barclays Bank PLC,

  as Administrative Agent

745 Seventh Ave.

New York, NY 10019

Attn: Jake Lam

Ladies and Gentlemen:

This Borrowing Request is delivered to you by Williams Partners L.P. (the
“Borrower”) under Section 2.03 of the Credit Agreement dated as of December 23,
2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the Lenders party
thereto, and Barclays Bank PLC, as Administrative Agent.

1. The Borrower hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $         (the “Loan” or the “Loans”).1

2. The Borrower hereby requests that the Loan or Loans be made on the following
Business Day:                     .2

3. The Borrower hereby requests that the Loan or Loans be of the Type and have
the Interest Period set forth below:

 

Type of Loan

   Principal
Component of
Loan    Interest Period
(if applicable)    Maturity Date
for
Interest Period
(if applicable)                           

4. The Borrower hereby requests that the funds from the Loan or Loans be
disbursed to the following bank account:                     .

 

1  Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.

2  Complete with a Business Day in accordance with Section 2.03 of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

5. All of the conditions applicable to the Loans requested herein as set forth
in the Credit Agreement will be satisfied on the date of such Loans.

6. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Borrowing Request this
     day of             ,         .

 

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

INTEREST ELECTION REQUEST

Dated                     

Barclays Bank PLC,

  as Administrative Agent

745 Seventh Ave.

New York, NY 10019

Attn: Jake Lam

Ladies and Gentlemen:

This irrevocable Interest Election Request (the “Interest Election Request”) is
delivered to you under Section 2.08 of the Credit Agreement dated as of
December 23, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Williams Partners L.P. (the
“Borrower”), the Lenders party thereto (the “Lenders”), and Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”).

1. This Interest Election Request is submitted for the purpose of:

(a) [Converting] [Continuing] a                      Loan [into] [as] a
                     Loan.1

(b) The aggregate outstanding principal balance of such Loan is $        .

(c) The last day of the current Interest Period for such Loan is
                    .2

(d) The principal amount of such Loan to be [converted] [continued] is
$        .3

(e) The requested effective date of the [conversion] [continuation] of such Loan
is                     .4

(f) The requested Interest Period applicable to the [converted] [continued] Loan
is                     .5

 

1  Delete the bracketed language and insert “ABR” or “Eurodollar”, as
applicable, in each blank.

2  Insert applicable date for any Eurodollar Loan being converted or continued.

3  Complete with an amount in compliance with Section 2.08 of the Credit
Agreement.

4  Complete with a Business Day in compliance with Section 2.08 of the Credit
Agreement.

5  Complete for each Eurodollar Loan in compliance with the definition of the
term “Interest Period” specified in Section 1.01.

 

1



--------------------------------------------------------------------------------

2. With respect to a Borrowing to be converted to or continued as a Eurodollar
Borrowing, no Event of Default with respect to the Borrower making this Interest
Election Request exists, and none will exist upon the conversion or continuation
of the Borrowing requested herein.

3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Interest Election Request
this      day of             ,         .

 

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner By:  

 

  Name:   Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that [he/she] is the                      of
Williams Partners L.P. (the “Borrower”), and that as such [he/she] is authorized
to execute this certificate on behalf of the Borrower. With reference to the
Credit Agreement dated as of December 23, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among
the Borrower, Barclays Bank PLC, as Administrative Agent (the “Agent”), for the
lenders (the “Lenders”), which are or become a party thereto, and such Lenders,
the undersigned represents and warrants as follows (each capitalized term used
herein having the same meaning given to it in the Agreement unless otherwise
specified);

(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]

(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07(a) of the Agreement as of the
end of the fiscal quarter ending                     .

EXECUTED AND DELIVERED this      day of             , 20    .

 

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner By:  

 

  Name:   Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NOTE

 

$                                    , 20    

WILLIAMS PARTNERS L.P., a Delaware limited partnership (the “Borrower”), for
value received, promises and agrees to pay to                      (the
“Lender”), or order, at the payment office of BARCLAYS BANK PLC, as
Administrative Agent, at [●], the principal sum of                      AND
NO/100 DOLLARS ($                    ), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans owed to the Lender under the
Credit Agreement, as hereafter defined, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount as provided in the Credit Agreement for such Loans, at such
office, in like money and funds, for the period commencing on the date of each
such Loan until such Loan shall be paid in full, at the rates per annum and on
the dates provided in the Credit Agreement.

This Note (the “Note”) evidences the Loans owed to the Lender under that certain
Credit Agreement dated as of December 23, 2015, by and among Williams Partners
L.P., Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”),
and the other financial institutions parties thereto (including the Lender)
(such Credit Agreement, together with all amendments or supplements thereto,
being the “Credit Agreement”), and shall be governed by the Credit Agreement.
Capitalized terms used in this note and not defined in this note, but which are
defined in the Credit Agreement, have the respective meanings herein as are
assigned to them in the Credit Agreement.

The Lender is hereby authorized by the Borrower to endorse on Schedule A (or a
continuation thereof) attached to this Note, the Type of each Loan owed to the
Lender, the amount and date of each payment or prepayment of principal of each
such Loan received by the Lender and the Interest Periods and interest rates
applicable to each Loan, provided that any failure by the Lender to make any
such endorsement shall not affect the obligations of the Borrower under the
Credit Agreement or under this Note in respect of such Loans.

This Note may be held by the Lender for the account of its applicable lending
office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.

Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of them. Each such person agrees that its liability on or with
respect to this Note shall not be

 

1



--------------------------------------------------------------------------------

affected by any release of or change in any guaranty or security at any time
existing or by any failure to perfect or maintain perfection of any lien against
or security interest in any such security or the partial or complete
unenforceability of any guaranty or other surety obligation, in each case in
whole or in part, with or without notice and before or after maturity.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayment of Loans upon the terms
and conditions specified therein. Reference is made to the Credit Agreement for
all other pertinent purposes.

This Note is issued pursuant to and is entitled to the benefits of the Credit
Agreement.

[It is hereby understood and agreed that WPZ GP LLC, the general partner of the
Borrower, shall have no personal liability, as general partner or otherwise, for
the payment of any amount owing or to be owing hereunder. Notwithstanding the
foregoing, nothing in this Note shall be construed to modify or supersede any
obligation of WPZ GP LLC, as general partner of the Borrower, to restore any
negative balance in its capital account (maintained by the Borrower pursuant to
the Partnership Agreement) upon liquidation of its interest in the Borrower.]

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK AND THE UNITED STATES OF AMERICA FROM TIME TO TIME IN
EFFECT.

This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   its General Partner By:  

 

  Name:   Title:

[Signature Page to Note]



--------------------------------------------------------------------------------

SCHEDULE A

TO

NOTE

This Note evidences the Loans owed to the Lender under the Credit Agreement, in
the principal amount set forth below and the applicable Interest Periods and
rates for each such Loan, subject to the payments of principal set forth below:

SCHEDULE

OF

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Date   

Interest

Period

   Rate    Principal
Amount
of Loan    Amount of
Principal
Paid or
Prepaid    Interest
Paid    Balance
of
Loans    Notation
Made
by                                                                              
                                                                                
                                                                                
                                                                                
                                                                                
                                      



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 23, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Williams Partners L.P. (the “Borrower”),
Barclays Bank PLC, and the other financial institutions named herein or in
Assignment and Assumption Agreements, in their capacities as Lenders, and
Barclays Bank PLC, in its capacity as Agent. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its status as not a United States person (as defined in section 7701(a)(30) of
the Code) on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 23, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Williams Partners L.P. (the “Borrower”),
Barclays Bank PLC, and the other financial institutions named herein or in
Assignment and Assumption Agreements, in their capacities as Lenders, and
Barclays Bank PLC, in its capacity as Agent. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
status as not a United States person (as defined in section 7701(a)(30) of the
Code) on IRS Form W-8BEN or W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Credit Agreement dated as of December 23, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Williams Partners L.P. (the “Borrower”),
Barclays Bank PLC, and the other financial institutions named herein or in
Assignment and Assumption Agreements, in their capacities as Lenders, and
Barclays Bank PLC, in its capacity as Agent. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Credit Agreement dated as of December 23, 2015
(as the same may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Williams Partners L.P. (the “Borrower”),
Barclays Bank PLC, and the other financial institutions named herein or in
Assignment and Assumption Agreements, in their capacities as Lenders, and
Barclays Bank PLC, in its capacity as Agent. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
in respect of which it is providing this certificate, (ii) its direct or
indirect partners/members are the sole beneficial owners of such Loan(s),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

1